EXHIBIT 10.3

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This Senior Secured Revolving Credit Agreement (the “Agreement”) is dated as of
September 29, 2005 and entered into by and among CALIFORNIA STEEL INDUSTRIES,
INC. (the “Borrower”), a Delaware corporation , the LENDERS listed on the
signature pages hereof (collectively, the “Lenders”), MIZUHO CORPORATE BANK,
LTD., as administrative agent for the Lenders (the “Administrative Agent”),
MIZUHO CORPORATE BANK, LTD., as issuing bank (the “Primary Issuing Bank”), WELLS
FARGO BANK, N.A., as Alternate Issuing Bank (the “Alternate Issuing Bank”),
MIZUHO CORPORATE BANK, LTD., as arranger (the “Arranger”) and THE BANK OF
TOKYO-MITSUBISHI, LTD., as Syndication Agent.

 

WHEREAS, the Borrower has requested that the Lenders extend credit in order to
enable the Borrower, subject to the terms and conditions herein, to borrow on a
revolving basis loans in an aggregate principal amount at any time outstanding
not in excess of $110,000,000, the proceeds of which will be used to refinance
existing indebtedness and for general corporate purposes;

 

WHEREAS, the Borrower has agreed to secure all of the Obligations hereunder and
under the other Loan Documents by granting to the Administrative Agent, for the
benefit of the Lenders and the Issuing Banks, a security interest in all
accounts receivables and inventory, including, without limitation, all proceeds
thereof, of the Borrower and its Subsidiaries; and

 

WHEREAS, the Lenders have agreed to make such amounts available on the terms and
conditions of the Agreement and the other Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Lenders, the Administrative
Agent and the Issuing Banks agree as follows (with certain terms used herein
being defined in Article 10):

 

ARTICLE 1

 

CREDIT FACILITY

 

Section 1.01 Commitment to Lend. Upon the terms and subject to the conditions of
this Agreement, each Lender, severally and not jointly, agrees to make, from
time to time during the period from the Agreement Date through the Maturity
Date, one or more Loans to the Borrower in an aggregate unpaid principal amount
not exceeding at any time (i) in the aggregate with such Lender’s Commitment
Percentage of the Maximum Drawing Amount and Unpaid Reimbursement Obligations,
such Lender’s Commitment at such time and (ii) in the aggregate with all
outstanding Loans and all the Lenders’ Commitment Percentages of the Maximum
Drawing Amount and Unpaid Reimbursement Obligations, the lesser of (A) the Total
Commitment and (B) the Borrowing Base then in effect. Subject to Section 1.06
and the other terms and conditions of this Agreement, the Loans may, at the
option of the Borrower, be made as, and from time to time continued as or
converted into, Base Rate or Eurodollar Rate Loans of any permitted Type, or any
combination thereof. The aggregate amount of the Commitments on the Agreement
Date is $110,000,000.

 

1



--------------------------------------------------------------------------------

Section 1.02 Manner of Borrowing. (a) The Borrower shall give the Administrative
Agent notice (which shall be irrevocable) no later than 9:30 a.m. (Los Angeles
time) on, in the case of Base Rate Loans, the same Business Day for which the
Base Rate Loan is requested, and, in the case of Eurodollar Rate Loans, the
third Eurodollar Business Day before, the requested date for the making of such
Loans. Each such notice shall be in the form of Schedule 1.02 and shall specify
(i) the requested date for the making of the requested Loans, which shall be, in
the case of Base Rate Loans, a Business Day and, in the case of Eurodollar Rate
Loans, a Eurodollar Business Day, (ii) the Type or Types of Loans requested and
(iii) the amount of each such Type of Loan, which amount shall be, (x)(i) in the
case of a Base Rate Loan, in integral multiples of $500,000, not less than
$1,000,000 and (ii) in the case of a Eurodollar Loan, in integral multiples of
$1,000,000, not less than $5,000,000 or (y) the aggregate amount of the unused
Commitments. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each Lender of the contents thereof and of the amount and Type
of each Loan to be made by such Lender on the requested date specified therein.

 

(b) Not later than 11:30 a.m. (Los Angeles time) on each requested date for the
making of Loans, each Lender shall make available to the Administrative Agent,
in Dollars in funds immediately available to the Administrative Agent at the
Administrative Agent’s Office, the Loans to be made by such Lender on such date.
Any Lender’s failure to make any Loan to be made by it on the requested date
therefor shall not relieve any other Lender of its obligation to make any Loan
to be made by such other Lender on such date, but such other Lender shall not be
liable for such failure.

 

(c) Unless the Administrative Agent shall have received notice from a Lender, in
the case of Base Rate Loans, prior to 10:30 a.m. (Los Angeles time) on the
requested date for the making of any such Loans, and in the case of Eurodollar
Rate Loans, prior to 2:00 p.m. on the Business Day before the requested date for
making any such Loans, that such Lender will not make available to the
Administrative Agent the Loans requested to be made by such Lender on such
requested date, the Administrative Agent may assume that such Lender has made
such Loans available to the Administrative Agent on such requested date in
accordance with Section 1.02(b) and the Administrative Agent in its sole
discretion may, in reliance upon such assumption, make available to the Borrower
on such requested date a corresponding amount on behalf of such Lender. If and
to the extent such Lender shall not have so made available to the Administrative
Agent the Loans requested to be made by such Lender on such requested date and
the Administrative Agent shall have so made available to the Borrower a
corresponding amount on behalf of such Lender, such Lender shall, on demand, pay
to the Administrative Agent such corresponding amount together with interest
thereon, for each day from the date such amount shall have been so made
available by the Administrative Agent to the Borrower until the date such amount
shall have been repaid to the Administrative Agent, at the applicable rate or
rates otherwise applicable to such Loan as provided in Section 1.03(a). If such
Lender does not pay such corresponding amount promptly upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately repay such corresponding amount to
the Administrative Agent together with accrued interest thereon at the
applicable rate or rates provided in Section 1.03(a).

 

(d) All Loans made available to the Administrative Agent in accordance with
Section 1.02(b) shall be disbursed by the Administrative Agent on the requested
date therefor in

 

2



--------------------------------------------------------------------------------

Dollars in funds immediately available to the Borrower by credit to an account
of the Borrower at the Administrative Agent’s Office or in such other manner as
may have been specified in the applicable notice and as shall be acceptable to
the Administrative Agent.

 

Section 1.03 Interest. (a) Rates . Unless an Event of Default is continuing,
(i) each Loan shall bear interest on the outstanding principal amount thereof at
a rate per annum equal to (A) so long as it is a Base Rate Loan, the Base Rate
as in effect from time to time plus the Applicable Margin and (B) so long as it
is a Eurodollar Rate Loan, the applicable Adjusted Eurodollar Rate plus the
Applicable Margin and (ii) each other amount due and payable hereunder shall, to
the maximum extent permitted by Applicable Law, bear interest at a rate per
annum equal to the Base Rate as in effect from time to time. During an Event of
Default (and whether before or after judgment), each Loan (whether or not due)
and, to the maximum extent permitted by Applicable Law, each other amount due
and payable under the Loan Documents shall bear interest at a rate per annum
equal to the applicable Post-Default Rate.

 

(b) Payment. Interest shall be payable, (i) in the case of Base Rate Loans, on
each Interest Payment Date, for the period from the immediately preceding
Interest Payment Date to such Interest Payment Date, (ii) in the case of a
Eurodollar Rate Loan, on the last day of each applicable Interest Period (and,
if an Interest Period is longer than three months, at intervals of three months
after the first day of such Interest Period), (iii) in the case of any Loan,
when such Loan shall be due (whether at maturity, by reason of notice of
acceleration or otherwise (other than by reason of notice of prepayment)) but
only to the extent then accrued on the amount then so due, (iv) in the case of a
Eurodollar Rate Loan, when such Loan shall be due (by reason of notice of
prepayment) or converted, but only to the extent then accrued on the amount then
so due or converted, and (v) in the case of all other amounts due and payable
under the Loan Documents, on demand. Interest at the Post-Default Rate shall be
payable on demand.

 

(c) Conversion and Continuation. (i) All or any part of the principal amount of
Loans of any Type may, on any Business Day, be converted into any other Type or
Types of Loans, except that (A) Eurodollar Rate Loans may be converted only on
the last day of an applicable Interest Period and (B) Base Rate Loans may be
converted into Eurodollar Rate Loans only on a Eurodollar Business Day.

 

(ii) Base Rate Loans shall continue as Base Rate Loans unless and until such
Loans are converted into Loans of another Type. Eurodollar Rate Loans of any
Type shall continue as Loans of such Type until the end of the then current
Interest Period therefor, at which time they shall be automatically converted
into Base Rate Loans unless the Borrower shall have given the Administrative
Agent notice in accordance with Section 1.03(c)(iv) requesting either that such
Loans continue as Loans of such Type for another Interest Period or that such
Loans be converted into Loans of another Type at the end of such Interest
Period.

 

(iii) Notwithstanding anything to the contrary contained in Section 1.03(c)(i)
or (ii), during a Default, the Administrative Agent may notify the Borrower that
Loans may only be converted into or continued as Loans of certain specified
Types and, thereafter, until no Default shall continue to exist, Loans may not
be converted into or continued as Loans of any Type other than one or more of
such specified Types.

 

3



--------------------------------------------------------------------------------

(iv) The Borrower shall give the Administrative Agent notice (which shall be
irrevocable) of each conversion of Loans or continuation of Eurodollar Rate
Loans no later than 9:30 a.m. (Los Angeles time) on, in the case of a conversion
into or a continuation of Base Rate Loans, the Business Day, and, in the case of
a conversion into or continuation of Eurodollar Rate Loans, the third Eurodollar
Business Day, before the requested date of such conversion or continuation. Each
notice of conversion or continuation shall be in the form of Schedule
1.03(c)(iv) and shall specify (A) the requested date of such conversion or
continuation, (B) the amount and Type and, in the case of Eurodollar Rate Loans,
the last day of the applicable Interest Period of the Loans to be converted or
continued and (C) the amount and Type or Types of Loans into which such Loans
are to be converted or as which such Loans are to be continued. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each Lender of
(x) the contents thereof, (y) the amount and Type and, in the case of Eurodollar
Rate Loans, the last day of the applicable Interest Period of each Loan to be
converted or continued by such Lender and (z) the amount and Type or Types of
Loans into which such Loans are to be converted or as which such Loans are to be
continued.

 

(d) Maximum Interest Rate. Nothing contained in the Loan Documents shall require
the Borrower at any time to pay interest at a rate exceeding the Maximum
Permissible Rate. If interest payable by the Borrower on any date would exceed
the maximum amount permitted by the Maximum Permissible Rate, such interest
payment shall automatically be reduced to such maximum permitted amount, and
interest for any subsequent period, to the extent less than the maximum amount
permitted for such period by the Maximum Permissible Rate, shall be increased by
the unpaid amount of such reduction. Any interest actually received for any
period in excess of such maximum amount permitted for such period shall be
deemed to have been applied as a prepayment of the Loans.

 

Section 1.04 Repayment. The Loans shall mature and become due and payable, and
shall be repaid by the Borrower, on the Maturity Date.

 

Section 1.05 Prepayments. (a) Optional Prepayments. The Borrower may, at any
time and from time to time, prepay the Loans in whole or in part, without
premium or penalty, but subject to Section 7.04, except that any partial
prepayment shall be in an aggregate principal amount of integral multiples of
$1,000,000. The Borrower shall give the Administrative Agent notice of each
prepayment no later than 9:30 a.m. (Los Angeles time) on, in the case of a
prepayment of Base Rate Loans, the Business Day, and, in the case of a
prepayment of Eurodollar Rate Loans, the third Eurodollar Business Day, before
the date of such prepayment. Each such notice of prepayment shall be in the form
of Schedule 1.05 and shall specify (a) the date such prepayment is to be made
and (b) the amount and Type and, in the case of Eurodollar Rate Loans, the last
day of the applicable Interest Period of the Loans to be prepaid. Upon receipt
of any such notice, the Administrative Agent shall promptly notify each Lender
of the contents thereof and the amount and Type and, in the case of Eurodollar
Rate Loans, the last day of the applicable Interest Period of each Loan of such
Lender to be prepaid. Amounts to be prepaid shall irrevocably be due and payable
on the date specified in the applicable notice of prepayment, together with
interest thereon as provided in Section 1.03(b).

 

4



--------------------------------------------------------------------------------

(b) Mandatory Prepayments. If at any time the sum of the outstanding amount of
the Loans, the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
exceeds the lesser of (i) the Total Commitment and (ii) the Borrowing Base, then
the Borrower shall immediately pay the amount of such excess to the
Administrative Agent to be applied, first, to outstanding Base Rate Loans,
second, to Eurodollar Rate Loans, and third, to the extent of any remaining
amounts, to make a deposit into the Cash Collateral Account to be held as cash
collateral for outstanding Letters of Credit. Any amounts paid pursuant to this
Section 1.05(b) shall be accompanied by any amounts that may be due pursuant to
Section 7.04 as a result of such payment.

 

Section 1.06 Limitation on Types of Loans. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower shall borrow, prepay, convert
and continue Loans in a manner such that (a) the aggregate principal amount of
Eurodollar Rate Loans of the same Type and having the same Interest Period shall
at all times be not less than $5,000,000, (b) there shall not be, at any one
time, more than eight Interest Periods in effect with respect to Eurodollar Rate
Loans of all Types and (c) no payment of Eurodollar Rate Loans will have to be
made prior to the last day of an applicable Interest Period in order to repay
the Loans on the Maturity Date.

 

Section 1.07 Letters of Credit.

 

(a) Commitment to Issue Letters of Credit. (i) Subject to the terms and
conditions hereof and the execution and delivery by the Borrower of a letter of
credit application on the applicable Issuing Bank’s customary form (a “Letter of
Credit Application”), such Issuing Bank on behalf of the Lenders and in reliance
upon the agreement of the Lenders set forth in Section 1.07(a)(iv) and upon the
representations and warranties of the Borrower contained herein, agrees, in its
individual capacity, to issue, extend and renew for the account of the Borrower
one or more standby or documentary letters of credit (individually, a “Letter of
Credit”), in such form as may be requested from time to time by the Borrower and
agreed to by such Issuing Bank; provided, however, that, after giving effect to
such request, (A) the sum of the aggregate Maximum Drawing Amount and all Unpaid
Reimbursement Obligations shall not exceed $50,000,000 at any one time, (B) the
sum of the Maximum Drawing Amount and Unpaid Reimbursement Obligations with
respect to Letters of Credit issued, extended or renewed by the Alternate
Issuing Bank shall not exceed $5,000,000 at any one time and (C) the sum of
(i) the Maximum Drawing Amount on all Letters of Credit, (ii) all Unpaid
Reimbursement Obligations, and (iii) the amount of all Loans outstanding shall
not exceed the lesser of (D) the Total Commitment and (E) the Borrowing Base;
provided, further, that, any Letters of Credit issued, extended or renewed
hereunder shall be issued, extended or renewed only by the Primary Issuing Bank
unless the Borrower shall have certified to the Administrative Agent in the
Letter of Credit Application that the intended beneficiary requires a Letter of
Credit issued by the Alternate Issuing Bank. The applicable Issuing Bank shall
notify the Administrative Agent of the Maximum Drawing Amount and other terms of
each proposed Letter of Credit at least two (2) Business Days prior to the
issuance thereof. Upon the issuance of any Letter of Credit, the applicable
Issuing Bank shall promptly furnish a copy thereof to the Administrative Agent.

 

(ii) Letter of Credit Applications. The Borrower shall give the applicable
Issuing Bank a Letter of Credit Application no later than 9:30 a.m. (Los Angeles
time) on the third Business Day before the requested date for issuing, extending
or renewing a

 

5



--------------------------------------------------------------------------------

Letter of Credit. Promptly thereafter, the Borrower shall provide a copy of such
Letter of Credit Application to the Administrative Agent. Each Letter of Credit
Application shall be in the form of Schedule 1.07 and be completed to the
satisfaction of such Issuing Bank. In the event that any provision of any Letter
of Credit Application shall be inconsistent with any provision of this
Agreement, then the provisions of this Agreement shall, to the extent of any
such inconsistency, govern.

 

(iii) Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (A) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (B) have an
expiry date no later than the earlier of (x) one (1) year from the date of
issuance and (y) the date which is thirty (30) days (or if the Letter of Credit
is confirmed by a confirmer or otherwise provides for one or more nominated
persons, forty-five (45) days) prior to the Maturity Date. Each Letter of Credit
so issued, extended or renewed shall be subject to the Uniform Customs.

 

(iv) Reimbursement Obligations of Lenders. Each Lender severally agrees that it
shall be absolutely liable, without regard to the occurrence of any Default or
Event of Default or any other condition precedent whatsoever, to the extent of
such Lender’s Commitment Percentage, to reimburse the applicable Issuing Bank on
demand for the amount of each draft paid by such Issuing Bank under each Letter
of Credit to the extent that such amount is not reimbursed by the Borrower
pursuant to Section 1.07(b) (such agreement for a Lender being called herein the
“Letter of Credit Participation” of such Lender).

 

(v) Participation of Lenders. Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in the
Borrower’s Reimbursement Obligation under Section 1.07(b) in an amount equal to
such payment. Each Lender shall share in accordance with its participating
interest in any interest which accrues pursuant to Section 1.07(b).

 

(b) Reimbursement Obligation of the Borrower. In order to induce each Issuing
Bank to issue, extend and renew each Letter of Credit and the Lenders to
participate therein, the Borrower hereby agrees to reimburse or pay to each
Issuing Bank, for the account of such Issuing Bank or (as the case may be) the
Lenders, with respect to each Letter of Credit issued, extended or renewed by
such Issuing Bank hereunder,

 

(i) except as otherwise expressly provided in Section 1.07(b)(ii) and (iii), on
each date that any draft presented under such Letter of Credit is honored by the
such Issuing Bank, or such Issuing Bank otherwise makes a payment with respect
thereto, (A) the amount paid by such Issuing Bank under or with respect to such
Letter of Credit, and (B) the amount of any taxes, fees, charges or other costs
and expenses whatsoever incurred by such Issuing Bank or any Lender in
connection with any payment made by such Issuing Bank or any Lender under, or
with respect to, such Letter of Credit,

 

6



--------------------------------------------------------------------------------

(ii) upon the reduction (but not termination) of the Total Commitment to an
amount less than the Maximum Drawing Amount, an amount equal to such difference,
which amount shall be held by the Issuing Banks for the benefit of the Lenders
and the Issuing Banks as cash collateral for all Reimbursement Obligations, and

 

(iii) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with Article 6, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Issuing Banks for the
benefit of the Lenders and the Issuing Banks as cash collateral for all
Reimbursement Obligations.

 

Each such payment shall be made to the applicable Issuing Bank at such Issuing
Bank’s Office in immediately available funds. Interest on any and all amounts
remaining unpaid by the Borrower under this Section 1.07 at any time from the
date such amounts become due and payable (whether as stated in this
Section 1.07, by acceleration or otherwise) until payment in full (whether
before or after judgment) shall be payable to such Issuing Bank on demand at the
Post-Default Rate.

 

(c) Letter of Credit Payments. If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the applicable Issuing
Bank shall notify the Borrower of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment. If the Borrower fails to reimburse such Issuing
Bank as provided in Section 1.07(b) on or before the date that such draft is
paid or other payment is made by such Issuing Bank, such Issuing Bank may at any
time thereafter notify the Administrative Agent, who will promptly notify the
Lenders of their respective Commitment Percentage of the amount of any such
Unpaid Reimbursement Obligation. No later than 11:00 a.m. (Los Angeles time) on
the Business Day next following the receipt of such notice, each Lender shall
make available to such Issuing Bank, at such Issuing Bank’s Office, in
immediately available funds, such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation, together with an amount equal to the product of
(i) the average, computed for the period referred to in clause (iii) below, of
the weighted average interest rate for federal funds during each day included in
such period, times (ii) the amount equal to such Lender’s Commitment Percentage
of such Unpaid Reimbursement Obligation, times (iii) a fraction, the numerator
of which is the number of days that elapse from and including the date such
Issuing Bank paid the draft presented for honor or otherwise made payment to the
date on which such Lender’s Commitment Percentage of such Unpaid Reimbursement
obligation shall become immediately available to such Issuing Bank, and the
denominator of which is 360. The responsibility of such Issuing Bank to the
Borrower and the Lenders shall be only to determine that the documents
(including each draft) delivered under each Letter of Credit in connection with
such presentment shall be in conformity in all material respects with such
Letter of Credit.

 

(d) Obligations Absolute. The Borrower’s obligations under this Section 1.07
shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrower may have or have had against any Issuing Bank, any Lender or
any beneficiary of a Letter of Credit. The Borrower further

 

7



--------------------------------------------------------------------------------

agrees with the Issuing Banks and the Lenders that the Issuing Banks and the
Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 1.07(b) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in or all respects invalid, fraudulent
or forged, or any dispute between or among the Borrower, the beneficiary of any
Letter of Credit or any financing institution or other party to which any Letter
of Credit may be transferred or any claims or defenses whatsoever of the
Borrower against the beneficiary of Letter of Credit or any such transferee. The
Issuing Banks and the Lenders shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit. The
Borrower agrees that any action taken or omitted by any Issuing Bank or any
Lender under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith, shall be binding upon the Borrower and
shall not result in any liability on the part of the Issuing Bank or Lender to
the Borrower.

 

(e) Reliance by Issuer. To the extent not inconsistent with Section 1.07(d),
each Issuing Bank shall be entitled to rely, and shall be fully protected in
relying, upon any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, email,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Issuing Bank. Each Issuing Bank shall be fully
justified in failing or refusing to take any action under this Agreement unless
it shall first have received such advice or concurrence of the Majority Lenders
as it reasonably deems appropriate or it shall first be indemnified to its
reasonable satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. Each Issuing Bank shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Notes or of a Letter of Credit Participation.

 

Section 1.08 Fees. (a) Upfront Fee; Arrangement Fee; Agency Fee. The Borrower
shall pay to the Administrative Agent for the account of the Lenders the fees
separately agreed to under the fee letter dated the date hereof between the
Borrower and the Administrative Agent. Such fees shall be payable in the amounts
and at the times provided therein.

 

(b) Commitment Fee; Reduction of Commitments. The Borrower shall pay to the
Administrative Agent for the account of each Lender a commitment fee for each
day, from the Agreement Date through the Maturity Date, on (i) such Lender’s
Commitment for such day minus (ii) the amount of such Lender’s Commitment
Percentage of the sum of (A) all outstanding Loans, (B) the Maximum Drawing
Amount and (C) all Unpaid Reimbursement Obligations, in each case, on such day,
at a rate per annum determined on the basis of the Leverage Ratio as in effect
on such day, in accordance with the Levels and the Commitment Fee rate set forth
in the definition of “Applicable Margin”.

 

The commitment fee is payable quarterly in arrears on (i) each Payment Date for
the period from the immediately preceding Payment Date to such Payment Date,
(ii) on the Maturity

 

8



--------------------------------------------------------------------------------

Date to the extent accrued and unpaid on the Maturity Date and (iii) on the date
of any reduction of such Commitment (to the extent accrued and unpaid on the
amount of the reduction). The Borrower may reduce the Commitments by giving the
Administrative Agent notice (which shall be irrevocable) thereof no later than
10:30 a.m. (Los Angeles time) on the fifth Business Day before the requested
date of such reduction, except that no partial reduction shall be in an
aggregate amount less than integral multiples of $1,000,000. Upon receipt of any
such notice, the Administrative Agent shall promptly notify each Lender of the
contents thereof and the amount to which such Lender’s Commitment is to be
reduced.

 

(c) Letter of Credit Fee. (i) In connection with the issuance or any extension
or renewal of any Letter of Credit, the Borrower shall pay a fee (in each case,
a “Letter of Credit Fee”), payable quarterly in arrears on (i) each Payment Date
for the period from the immediately preceding Payment Date to such Payment Date
and (ii) on the Maturity Date to the extent accrued and unpaid on the Maturity
Date, to the Administrative Agent in respect of each Letter of Credit in an
amount equal to the applicable interest rate for Eurodollar Rate Loans in effect
from time to time applied to the daily average Maximum Drawing Amount of such
Letter of Credit for the period from such issuance, extension or renewal date to
the stated expiry date, which shall be for the accounts of the Lenders in
accordance with their respective Commitment Percentages.

 

(ii) In respect of each Letter of Credit, the Borrower shall pay to the
applicable Issuing Bank for its own account (A) one quarter of one percent
(0.25%) per annum applied to the daily average Maximum Drawing Amount of such
Letter of Credit for the period from the issuance, extension or renewal date to
the stated expiry date of such Letter of Credit, as a fronting fee (“Letter of
Credit Fronting Fee”) payable on (i) each Payment Date for the period from the
immediately preceding Payment Date to such Payment Date and (ii) on the Maturity
Date to the extent accrued and unpaid on the Maturity Date and (B) at such other
time or times as such charges are customarily made by such Issuing Bank, such
Issuing Bank’s customary issuance, amendment, negotiation or document
examination and other administrative fees (“Letter of Credit Administration
Fee”) as in effect from time to time.

 

(d) None of the fees payable under this Section 1.08 shall be refundable in
whole or in part.

 

Section 1.09 Computation of Interest and Fees. Interest and fees shall be
computed on the basis of a year of 360 days (or 365/366 days in the case of the
Base Rate Loans) and paid for the actual number of days elapsed or to be
elapsed, as the case may be. Interest and fees for any period shall be
calculated from and including the first day thereof to but excluding the last
day thereof.

 

Section 1.10 Payments by the Borrower. (a) Time, Place and Manner. All payments
due to the Administrative Agent or the Issuing Banks under the Loan Documents
shall be made to the Administrative Agent or such Issuing Bank, as the case may
be, at the Administrative Agent’s Office, or such Issuing Bank’s Office, as the
case may be, or to such other Person or at such other address as the
Administrative Agent or such Issuing Bank may designate by notice to the
Borrower. All payments due to any Lender under the Loan Documents shall, in the
case of payments on account of principal of or interest on the Loans or
commitment fees or any other

 

9



--------------------------------------------------------------------------------

amounts, be made to the Administrative Agent at the Administrative Agent’s
Office, except that in the case of the Letter of Credit Fronting Fee, Letter of
Credit Administration Fee and Unpaid Reimbursement Obligations, such payments
shall be made to the applicable Issuing Bank at such Issuing Bank’s Office. All
payments due to any Lender under the Loan Documents, shall be made for the
account of such Lender’s Lending Office. A payment shall not be deemed to have
been made on any day unless such payment has been received by the required
Person, at the required place of payment, in Dollars in funds immediately
available to such Person, no later than 1:00 p.m. (Los Angeles time) on such
day.

 

(b) No Reductions. All payments by the Borrower under the Loan Documents, shall
be made without any reduction or deduction whatsoever, including any reduction
or deduction for any set-off, recoupment, counterclaim (whether sounding in
tort, contract or otherwise) or Tax, except for any withholding or deduction for
Taxes required to be withheld or deducted under Applicable Law.

 

(c) Authorization to Charge Accounts. The Borrower hereby authorizes the
Administrative Agent, each Issuing Bank and each Lender, if and to the extent
any amount payable by the Borrower under the Loan Documents (whether payable to
such Person or to any other Person that is the Administrative Agent, an Issuing
Bank or a Lender) is not otherwise paid when due, to charge such amount against
any or all of the accounts of the Borrower with such Person or any of its
Affiliates (whether maintained at a branch or office located within or without
the United States), with the Borrower remaining liable for any deficiency.

 

(d) Extension of Payment Dates. Whenever any payment to the Administrative
Agent, any Issuing Bank or any Lender under the Loan Documents would otherwise
be due (except by reason of acceleration) on a day that is not a Business Day,
or, in the case of payments of the principal of Eurodollar Rate Loans, a
Eurodollar Business Day, such payment shall instead be due on the next
succeeding Business or Eurodollar Business Day, as the case may be, unless, in
the case of a payment of the principal of Eurodollar Rate Loans, such extension
would cause payment to be due in the next succeeding calendar month, in which
case such due date shall be advanced to the next preceding Eurodollar Business
Day. If the date any payment under the Loan Documents is due is extended
(whether by operation of the Loan Documents, Applicable Law or otherwise), such
payment shall bear interest for such extended time at the rate of interest
applicable hereunder.

 

(e) Distribution by the Administrative Agent.

 

(i) The Administrative Agent shall promptly distribute to each Lender its
ratable share of each payment received by the Administrative Agent under the
Loan Documents for the account of the Lenders by credit to an account of such
Lender at the Administrative Agent’s Office or by wire transfer to an account of
such Lender at an office of any other commercial Lender located in the United
States.

 

(ii) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders under the
Loan Documents that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to

 

10



--------------------------------------------------------------------------------

the Administrative Agent on such date and the Administrative Agent in its sole
discretion may, in reliance upon such assumption, cause to be distributed to
each Lender on such due date a corresponding amount with respect to the amount
then due such Lender. If and to the extent the Borrower shall not have so made
such payment in full to the Administrative Agent and the Administrative Agent
shall have so distributed to any Lender a corresponding amount, such Lender
shall, on demand, repay to the Administrative Agent the amount so distributed
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate until (and including) the third
Business Day after demand is made and thereafter at the Base Rate.

 

Section 1.11 Evidence of Indebtedness. Each Lender’s Loans and the Borrower’s
obligation to repay such Loans with interest in accordance with the terms of
this Agreement shall be evidenced by this Agreement, the records of such Lender
and, at the request of any Lender, a single Note payable to the order of such
Lender. The records of each Lender shall be prima facie evidence of such
Lender’s Loans and accrued interest thereon and of all payments made in respect
thereof.

 

Section 1.12 Pro Rata Treatment. Except to the extent otherwise provided herein,
(a) Loans shall be made by the Lenders pro rata in accordance with their
respective Commitments, (b) Loans of the Lenders shall be converted and
continued pro rata in accordance with their respective amounts of Loans of the
Type and, in the case of Eurodollar Rate Loans, having the Interest Period being
so converted or continued, (c) each reduction in the Commitments shall be made
pro rata in accordance with the respective amounts thereof, (d) each payment of
the principal of or interest on the Loans or of commitment fees shall be made
for the account of the Lenders pro rata in accordance with their respective
amounts thereof then due and payable and (e) each of the Lenders shall make
payments to the applicable Issuing Bank with respect to any Letters of Credit
issued, renewed or extended pro rata in accordance with their respective
Commitment Percentages. All payments and other allocations to or in respect of
the Lenders pursuant to this Section 1.12 shall be allocated among the Lenders,
in proportion, as nearly as practicable, to the respective unpaid principal
amount of each Lender’s Note or each Reimbursement Obligation, as the case may
be, with adjustments to the extent practicable to equalize any prior repayments
not exactly in proportion.

 

Section 1.13 Taxes Payable by the Borrower. (i) If under Applicable Law any Tax
is required to be withheld or deducted by the Borrower from, or is otherwise
payable by the Borrower in connection with, any payment to the Administrative
Agent, any Issuing Bank or any Lender under the Loan Documents, the Borrower
(A) shall (1), if so required, withhold or deduct the amount of such Tax from
such payment and, in any case, pay such Tax to the appropriate taxing authority
in accordance with Applicable Law and (2) indemnify the Administrative Agent,
such Issuing Bank and such Lender in accordance with the provisions of
Section 9.02(d) against its failure so to do and (B) shall, subject to
Section 1.13(iii), pay to the Administrative Agent, such Issuing Bank or such
Lender, as applicable, (1) such additional amounts as may be necessary so that
the net amount received by the Administrative Agent, such Issuing Bank or such
Lender with respect to such payment, after withholding or deducting all Taxes
required to be withheld or deducted by the Borrower, is equal to the full amount
payable under the Loan Documents and (2) an amount equal to all Taxes payable by
the Administrative Agent, such Issuing Bank or such Lender as a result of
payments made by the Borrower (whether to a taxing authority or to the
Administrative Agent, such

 

11



--------------------------------------------------------------------------------

Issuing Bank or such Lender pursuant to this Section 1.13(i). If any Tax is
withheld or deducted from, or is otherwise payable by the Borrower in connection
with, any payment payable to the Administrative Agent, any Issuing Bank or any
Lender under the Loan Documents, the Borrower shall, as soon as possible after
the date of such payment, furnish to the Administrative Agent, such Issuing Bank
or such Lender, as applicable, the original or a certified copy of a receipt for
such Tax from the applicable taxing authority. If any payment due to the
Administrative Agent, any Issuing Bank or any Lender under the Loan Documents is
or is expected to be made without withholding or deducting therefrom, or
otherwise paying in connection therewith, any Tax payable to any taxing
authority, the Borrower shall, within thirty (30) days after any request from
the Administrative Agent, such Issuing Bank or such Lender, as applicable,
furnish to the Administrative Agent, such Issuing Bank or such Lender a
certificate from such taxing authority, or an opinion of counsel acceptable to
the Administrative Agent, such Issuing Bank or such Lender, in either case
stating that no Tax payable to such taxing authority was or is, as the case may
be, required to be withheld or deducted from, or otherwise paid by the Borrower
in connection with, such payment.

 

(ii) Taxes Payable by the Administrative Agent, any Issuing Bank or any Lender.
The Borrower shall, promptly upon request by the Administrative Agent, any
Issuing Bank or any Lender for the payment thereof, but subject to
Section 1.13(iii) pay to the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, (A) all Taxes and (B) all Taxes payable by the
Administrative Agent, such Issuing Bank or such Lender as a result of payments
made by the Borrower (whether made to a taxing authority or to the
Administrative Agent, such Issuing Bank or such Lender) pursuant to this
Section 1.13(ii).

 

(iii) Limitations. Notwithstanding anything to the contrary contained herein,
the Borrower shall not be required to pay any additional amount in respect of
Bank Taxes payable by the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, with respect to any payment due to the
Administrative Agent, such Issuing Bank or such Lender under the Loan Documents.

 

(iv) Exemption from U.S. Withholding Taxes. There shall be submitted to the
Borrower, the Administrative Agent and the Issuing Banks, (A) on or before the
first date that interest or fees are payable or creditable to such Lender under
the Loan Documents, (1) if at the time the same are applicable, (aa) by each
Lender that is not a United States Person, two duly completed and signed copies
of Internal Revenue Service Form W-8BEN or W-8ECI, in either case entitling such
Lender to a complete exemption from withholding of any United States federal
income taxes on all amounts to be received by such Lender under the Loan
Documents, or (bb) by each Lender that is a Non-US Bank, (x) a duly completed
Internal Revenue Service Form W-8BEN and (y) a certification in the form of
Schedule 1.13(d) that such Lender is a Non-US Bank or (2) if at the time any of
the foregoing are inapplicable, duly completed and signed copies of such form
(including Internal Revenue Service Form W-81MY, if applicable), if any, as
entitles such Lender to exemption from withholding of United States federal
income taxes to the maximum extent to which such Lender is then entitled under
Applicable Law, and (B) from time to time thereafter, prior to the expiration or
obsolescence of any previously delivered form or upon any previously delivered
form becoming inaccurate or inapplicable, such further duly completed and signed
copies of such

 

12



--------------------------------------------------------------------------------

form, if any, as entitles such Lender to exemption from withholding of United
States federal income taxes to the maximum extent to which such Lender is then
entitled under Applicable Law. Each Lender shall promptly notify the Borrower,
the Administrative Agent and the Issuing Banks if (A) it is required to withdraw
or cancel any form or certificate previously submitted by it or any such form or
certificate has otherwise become ineffective or inaccurate or (B) payments to it
are or will be subject to withholding of United States federal income taxes to a
greater extent than the extent to which payments to it were previously subject.
Upon the request of the Borrower, the Administrative Agent or any Issuing Bank,
each Lender that is a United States Person shall from time to time submit to the
Borrower, the Administrative Agent and the Issuing Banks a certificate to the
effect that it is such a United States Person and a duly completed Internal
Revenue Service Form W-9.

 

Section 1.14 Borrowing Base. The Borrowing Base shall be determined monthly by
the Administrative Agent by reference to the Borrowing Base Report, commercial
finance examination by the Administrative Agent and collateral audit reports and
other information obtained by or provided to the Administrative Agent. The
Administrative Agent shall give to the Borrower written notice of any change in
the Borrowing Base determined by the Administrative Agent. In the case of a
reduction in the lending formula with respect to Eligible Accounts Receivable or
Eligible Inventory, such notice shall be effective five (5) days after its
receipt by the Borrower and in the case of any change in the general criteria
for Eligible Accounts Receivable or Eligible Inventory, such notice shall be
effective upon its receipt by the Borrower. Prior to the time that such notice
becomes effective the Borrowing Base shall be computed as it would have been
computed in the absence of such notice.

 

ARTICLE 2

 

CONDITIONS TO LOANS

 

Section 2.01 Conditions to Initial Loans. The obligation of each Lender to make
its initial Loan and of each Issuing Bank to issue any initial Letters of Credit
is subject to the receipt by the Administrative Agent and each Issuing Bank of
each of the following, in form and substance and, in the case of the materials
referred to in clauses (a), (b), (c), (f) and (g), certified in a manner
satisfactory to each of the Administrative Agent and the Issuing Banks:

 

(a) a certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the requested date for the making of such Loan, substantially in the form
of Schedule 2.01(a), to which shall be attached a copy of the resolutions of the
Board of Directors and by-laws referred to in such certificate;

 

(b) a copy of the organizational documents, including all amendments thereto, of
the Borrower, certified, as of a recent date, by the Secretary of State or other
appropriate official of the Borrower’s jurisdiction of organization;

 

(c) a good standing certificate with respect to the Borrower and any Subsidiary
(where possible), issued as of a recent date by the Secretary of State or other
appropriate official of such Person’s jurisdiction of organization, together
with a supplemental certificate from such Secretary of State or other official,
updating the information in such certificate;

 

13



--------------------------------------------------------------------------------

(d) an opinion of Winston & Strawn LLP, counsel for the Borrower, dated the
requested date for the making of such Loan, in the form of Schedule 2.01(d),
with such changes as the Administrative Agent and the Issuing Banks shall
approve;

 

(e) an opinion of counsel for the Administrative Agent, dated the requested date
for the making of such Loan, in the form of Schedule 2.01(e);

 

(f) a copy of each Governmental Approval and other third-party consents or
approvals;

 

(g) a certificate of the president or chief financial officer of the Borrower,
dated the requested date for the making of such Loan, setting forth the manner
and degree of detail in which the Borrower will make the calculations required
by paragraph 3 and 4 of Schedules 5.01(a) and 5.01(b) and setting forth the
Leverage Ratio based on the most recent financial statements as set forth on
Schedule 5.02(a);

 

(h) a duly executed Note for each Lender which has requested the same and a duly
executed copy of each of the other Loan Documents, the Agency Account Agreement,
the Customs Agent Agreement and the Termination and Release Documents;

 

(i) payment of all fees, disbursements and expenses of the Administrative Agent,
the Issuing Banks, the Arranger and the Lenders, payable at the closing based on
invoices presented at or prior to closing;

 

(j) either (i) such UCC-1 financing statements and other documents as the
Administrative Agent may request, the filing or recordation of which is
necessary or appropriate in the Administrative Agent’s determination to create
or perfect a security interest in the Collateral under Applicable Law, or
(ii) evidence of the filing or recordation of the same in such offices as the
Administrative Agent shall have specified;

 

(k) UCC lien search reports;

 

(l) such instruments and other documents as the Administrative Agent may
request, the possession of which is necessary or appropriate in the
Administrative Agent’s determination to create or perfect a security interest in
the Collateral under Applicable Law;

 

(m) the Base Financial Statements and the most recent, unaudited, consolidated
balance sheet of the Borrower and its Subsidiaries and the related statements of
income and retained earnings;

 

(n) a duly completed Internal Revenue Service Form W-9 with respect to the
Borrower; and

 

(o) any other information or documents as the Administrative Agent, any Issuing
Bank or any of the Lenders may request.

 

14



--------------------------------------------------------------------------------

Section 2.02 Conditions to Each Loan. The obligation of each Lender to make each
Loan requested to be made by it, including its initial Loan, and of each Issuing
Bank to issue, extend or renew any Letter of Credit, including the initial
Letter of Credit, as the case may be, is subject to the satisfaction of the
following conditions:

 

(a) the Administrative Agent shall have received a notice of borrowing with
respect to such Loan complying with the requirements of Section 1.02 or the
applicable Issuing Bank shall have received a Letter of Credit Application with
respect to such Letter of Credit complying with the requirements of
Section 1.07;

 

(b) each Loan Document Representation and Warranty shall be true and correct at
and as of the time such Loan is to be made or such Letter of Credit is to be
issued, extended or renewed, both with and without giving effect to such Loan or
such Letter of Credit, as the case may be, and all other Loans to be made or
Letters of Credit to be issued, extended or renewed, as the case may be, at such
time and to the application of the proceeds thereof;

 

(c) no Default shall have occurred and be continuing at the time such Loan is to
be made or such Letter of Credit is to be issued, extended or renewed, as the
case may be, or would result from the making of such Loan or the issuance,
extension or renewal of such Letter of Credit, as the case may be, and all other
Loans to be made or Letters of Credit to be issues, extended or renewed, as the
case may be, at such time or from the application of the proceeds thereof;

 

(d) such Loan or Letter of Credit, as the case may be, will not contravene any
Applicable Law applicable to such Lender or such Issuing Bank; and

 

(e) the Administrative Agent shall have received the most recent Borrowing Base
Report required to be delivered to the Administrative Agent in accordance with
Section 5.01(f).

 

The Borrower shall be deemed to have made a Representation and Warranty as of
the time of the making of such Loans or the issuance, renewal or extension of
such Letters of Credit that the conditions specified in such clauses have been
fulfilled as of such time.

 

ARTICLE 3

 

CERTAIN REPRESENTATIONS AND WARRANTIES

 

In order to induce each Lender and each Issuing Bank to enter into this
Agreement and to make each Loan requested to be made or issue, extend or renew
each Letter of Credit requested to be issued, extended or renewed, as the case
may be, the Borrower represents and warrants as follows:

 

Section 3.01 Organization; Power; Qualification. (i) The Borrower is a
corporation a) duly organized, validly existing and in good standing under the
laws of Delaware, (b) having the corporate power and authority to own and lease
its properties (as applicable) and to carry on its business as now being and
hereafter proposed to be conducted and (c) is duly qualified and in

 

15



--------------------------------------------------------------------------------

good standing as a foreign corporation and is duly authorized to do business, in
all jurisdictions in which the character of its properties or the nature of its
businesses requires such qualification or authorization, except for
qualifications and authorizations the lack of which, singly or in the aggregate,
has not had and will not have a Material Adverse Effect.

 

(ii) Each of its Subsidiaries is a corporation (a) duly organized, validly
existing and in good standing under the laws of its respective state of
incorporation, (b) having the corporate power and authority to own and lease its
properties (as applicable) and to carry on its business as now being and
hereafter proposed to be conducted and (c) is duly qualified and in good
standing as a foreign corporation and is duly authorized to do business, in all
jurisdictions in which the character of its properties or the nature of its
businesses requires such qualification or authorization, except for
qualifications and authorizations the lack of which, singly or in the aggregate,
has not had and will not have a Material Adverse Effect.

 

Section 3.02 Subsidiaries. (i) Schedule 3.02 sets forth, as of the Agreement
Date, all of the Subsidiaries, their jurisdictions of incorporation and the
percentages of the various classes of their Capital Securities owned by the
Borrower or another Subsidiary. The Borrower has the unrestricted right to vote,
and (subject to limitations imposed by Applicable Law) to receive dividends and
distributions on, all Capital Securities indicated on Schedule 3.02 as owned by
the Borrower. All such Capital Securities have been duly authorized and issued
and are fully paid and nonassessable. Except as set forth on Schedule 3.02,
neither the Borrower nor any Subsidiary is engaged in any joint venture or
partnership with any other Person.

 

Section 3.03 Authorization; Enforceability; Required Consents; Absence of
Conflicts. The Borrower has the power, and has taken or caused to be taken all
necessary action to authorize the Borrower, to execute, deliver and perform in
accordance with their respective terms of the Loan Documents and to borrow
hereunder in the unused amount of the Commitments. This Agreement has been, and
each of the other Loan Documents when delivered to the Administrative Agent will
have been, duly executed and delivered by the Borrower and is, or when so
delivered will be, a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity. The
execution, delivery and performance in accordance with their respective terms by
the Borrower of this Agreement and the other Loan Documents and each borrowing
hereunder, whether or not in the amount of the unused Commitments, do not and
(absent any change in any Applicable Law or applicable Contract) will not
(a) require any Governmental Approval or third-party permit, license or
approval, including any consent or approval of any Subsidiary or any consent or
approval of the shareholders of the Borrower or the shareholders of its
Subsidiaries, other than Governmental Approvals and other consents and approvals
that have been obtained, are final and not subject to review on appeal or to
collateral attack, are in full force and effect and, in the case of any such
required under any Applicable Law or Contract as in effect on the Agreement
Date, are listed on Schedule 3.03, or (b) violate, conflict with, result in a
breach of, constitute a default under, or result in or require the creation of
any Lien (other than the Security Interest) upon any assets of the Borrower or
any Subsidiary under (i) any Contract or by which the Borrower or any Subsidiary
or any of their respective properties may be bound or (ii) Applicable Law.

 

16



--------------------------------------------------------------------------------

Section 3.04 Compliance with Law, Permits, Consents, Contracts, etc; No
Additional Permits Required. (a) Except as set forth in Schedule 3.04, (i) the
Borrower and its Subsidiaries are in compliance with all (x) Contracts and
(y) laws, rules or regulations, orders, judgments, writs, injunctions, decrees,
determinations, awards of all Governmental Authority and all Governmental
Approvals, except in each case where non-compliance would not reasonably be
expected to result in a Material Adverse Effect.

 

(b) No additional Governmental Approvals are necessary in order to carry on the
business of the Borrower or its Subsidiaries, except where the failure to obtain
such Governmental Approval would not reasonably be expected to result in a
Material Adverse Effect.

 

(c) Each of the Borrower and its Subsidiaries possesses all franchises, patents,
copyrights, trademarks, trade names, licenses and permits, and rights in respect
of the foregoing, adequate for the conduct of its business substantially as now
conducted without known conflict with any rights of others.

 

Section 3.05 Litigation. Except as set forth on Schedule 3.05, there are not, in
any court or before any arbitrator of any kind or before or by any governmental
or non-governmental body, any actions, suits or proceedings pending (nor, to the
knowledge of the Borrower and any Subsidiary, threatened) against or in any
other way relating to or affecting (a) the Borrower or any Subsidiary or their
respective businesses or properties, (b) this Agreement or the other Loan
Documents or (c) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could, individually or in the
aggregate, result in a Material Adverse Effect.

 

Section 3.06 Environmental Matters. The Borrower and its Subsidiaries are in
compliance with all applicable Environmental Laws and safety matters, the
noncompliance with which would reasonably be expected to result in a Material
Adverse Effect. Except as disclosed on Schedule 3.06, (i) neither the Borrower
nor any Subsidiary has received any communication, whether from a Governmental
Authority, employee or otherwise, that alleges past actions, activities,
circumstances, conditions, events or incidents, including the release, emission,
discharge, presence or disposal of any Environmentally Regulated Material, in
each case, that could reasonably be expected to form the basis of any
Environmental Claims against the Borrower or any Subsidiary and that would
reasonably be expected to have a Material Adverse Effect and (ii) no notices of
violations, citations or other similar governmental orders remain uncorrected
(or will remain uncorrected beyond any period of time for the correction thereof
permitted under all applicable Environmental Laws).

 

Section 3.07 Contracts; Applicable Law. Neither the Borrower nor any Subsidiary
is a party to or bound by any Contract or Applicable Law, compliance with which
could reasonably be expected to have a Material Adverse Effect.

 

Section 3.08 No Adverse Change or Event. Since December 31, 2004, no change in
the business, assets, operations or financial condition of the Borrower or any
Subsidiary has occurred, and no event has occurred or failed to occur, that has
had or could reasonably be expected to have, either alone or in conjunction with
all other such changes, events and failures, a Material Adverse Effect. Such an
adverse change may have occurred, and such an event may

 

17



--------------------------------------------------------------------------------

have occurred or failed to occur, at any particular time notwithstanding the
fact that at such time no Default shall have occurred and be continuing.

 

Section 3.09 Collateral. The Borrower has good title or valid rights to (i) the
interests in the tangible and intangible personal property forming the
Collateral purported to be covered by the Security Agreement, subject only to
Permitted Liens as listed on Schedule 4.08(b) and (ii) except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect, the interests in all other properties held by the Borrower, subject only
to Permitted Liens as listed on Schedule 4.08(a).

 

Section 3.10 Tax Returns. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Federal, state and local tax returns required to be filed
by it and has paid or caused to be paid all taxes shown to be due and payable on
such returns or on any assessments received by it, except taxes that are subject
to a good faith contest and for which adequate reserves have been established in
accordance with Generally Accepted Accounting Principles.

 

Section 3.11 Compliance with ERISA. Each Plan (and each related trust, insurance
contract or fund) is in substantial compliance with its terms and with all
applicable laws, including, without limitation, ERISA and the Code; each Plan
(and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a determination letter from the Internal
Revenue Service to the effect that it meets the requirements of Sections 401(a)
and 501(a) of the Code; no Reportable Event has occurred with respect to a Plan;
no Plan which is a Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA) or in reorganization (within the meaning of Section 4241
of ERISA); no Plan has any Unfunded Current Liability; no Plan which is subject
to Section 412 of the Code or Section 302 of ERISA has an “accumulated funding
deficiency” (within the meaning of such sections of the Code or ERISA) or, has
applied for or received a waiver of an accumulated funding deficiency or an
extension of any amortization period, within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; all contributions required to be made with
respect to each Plan, each Multiemployer Plan has been timely made or accrued or
otherwise properly reserved on the Borrower’s or its Subsidiaries’ balance
sheets; neither the Borrower nor any Subsidiary nor any ERISA Affiliate has
incurred, any liability (including any indirect, contingent or secondary
liability) to or on account of any Plan or Multiemployer Plan pursuant to
Section 409, 502(i), 502(1), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or is reasonably likely to
incur any such liability under any of the foregoing sections with respect to any
Plan or Multiemployer Plan; except as set forth on Schedule 3.11, no condition
exists that presents a risk to the Borrower or any Subsidiary or any ERISA
Affiliate of incurring a liability to or on account of any Plan or Multiemployer
Plan pursuant to the foregoing provisions of ERISA and the Code; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan
that is subject to Title IV of ERISA (other than a standard termination pursuant
to Section 4041(b) of ERISA); no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or the investment of
assets of any Plan (other than routine claims for benefits) is pending or, to
the Borrower’s best knowledge, expected or threatened; each group health plan
(as defined in Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which
covers or has covered employees or former employees of the Borrower, any
Subsidiary or any ERISA Affiliate has at all times been operated in material
compliance with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section

 

18



--------------------------------------------------------------------------------

4980B of the Code; and no lien imposed under the Code or ERISA on the assets of
the Borrower or any Subsidiary or any ERISA Affiliate exists or is reasonably
likely to arise on account of any Plan or Multiemployer Plan. Using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower and its
Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, is not
reasonably likely to have a Material Adverse Effect; and the Borrower and any
Subsidiary do not maintain or contribute to any employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or any Plan the obligations with respect to which could reasonably be
expected to have a Material Adverse Effect on the ability of the Borrower to
perform its obligations under this Agreement.

 

Section 3.12 Federal Reserve Regulation. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b) None of the proceeds of any of the Loans shall be used, and none of any
Letters of Credit shall be obtained, to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any margin stock
(within the meaning of Regulations U and X of the Board of Governors of the
Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

 

Section 3.13 Investment Company Act; Public Utility Holding Company Act. Neither
the Borrower nor any of its Subsidiaries is (i) an “investment company” as such
term is defined or subject to regulation under in the Investment Company Act of
1940, (ii) a “holding company,” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935 (“PUCHA”) or (iii) subject to any
other Applicable Law (including PUHCA) which purports to restrict or regulate
its ability to incur debt or grant Liens on its property.

 

Section 3.14 Use of Proceeds. The Borrower will use the proceeds of the Loans
and obtain Letters of Credit, only for the purposes of refinancing certain
Indebtedness and for general corporate purposes.

 

Section 3.15 Additional Adverse Facts. Except for facts and circumstances
disclosed on Schedule 3.05 or Schedule 3.15 or in the notes to the financial
statements referred to in Section 5.02(a), no fact or circumstance is known to
the Borrower or its Subsidiary, that, either alone or in conjunction with all
other such facts and circumstances, has had or could reasonably be expected to
have (so far as the Borrower and any Subsidiary can reasonably foresee) a
Material Adverse Effect.

 

Section 3.16 Existing Indebtedness. The Borrower has no outstanding Indebtedness
on the date hereof, except as set forth on Schedule 4.06.

 

Section 3.17 Title to Properties. Except as indicated on Schedule 3.17, the
Borrower and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the

 

19



--------------------------------------------------------------------------------

Borrower and its Subsidiaries as of December 31, 2004 or acquired since that
date (except property and assets sold or otherwise disposed of in the ordinary
course of business since that date), subject to no rights of others, including
any mortgages, leases, conditional sales agreements, title retention agreements,
liens or other encumbrances except Permitted Liens.

 

Section 3.18 Fiscal Year. The Borrower and each of its Subsidiaries has a fiscal
year which is twelve months ending on December 31 of each calendar year.

 

Section 3.19 No Event of Default. No Default or Event of Default has occurred
and is continuing.

 

Section 3.20 Perfection of Security Interest. All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable in the reasonable opinion of
Borrower’s counsel, under applicable law, to establish the Administrative
Agent’s rights with respect to the Collateral. The Collateral and the
Administrative Agent’s rights with respect to the Collateral are not subject to
any setoff, claims, withholdings or other defenses. The Borrower is the owner of
the Collateral free from any lien, security interest, encumbrance and any other
claim or demand, except for Permitted Liens.

 

Section 3.21 Bank Accounts. (a) Schedule 3.21(a) sets forth the account numbers
and location of all bank accounts of the Borrower and its Subsidiaries (the
“Local Accounts”).

 

(b) Schedule 3.21(b) sets forth the account number and location of the
Receivables Account of the Borrower and its Subsidiaries.

 

Section 3.22 Projections. The projections of the annual operating budgets,
balance sheets and cash flow statements of the Borrower and its Subsidiaries on
a consolidated basis, copies of which have been delivered to each Lender,
disclose all assumptions made with respect to general economic, financial and
market conditions used in formulating such projections. To the knowledge of the
Borrower or any of its Subsidiaries, no facts exist that (individually or in the
aggregate) would result in any material change in any such projections. The
projections are based upon reasonable estimates and assumptions, have been
prepared on the basis of the assumptions stated therein and reflect the
reasonable estimates of the Borrower and its Subsidiaries of the results of
operations and other information projected therein.

 

ARTICLE 4

 

CERTAIN COVENANTS

 

From the Agreement Date and until the Repayment Date,

 

  A. The Borrower shall and shall cause any Subsidiary to:

 

20



--------------------------------------------------------------------------------

Section 4.01 Preservation of Existence and Properties, Scope of Business,
Compliance with Law, Payment of Taxes and Claims, Preservation of
Enforceability.

 

(a) preserve and maintain its corporate existence and all of its other
franchises, licenses, rights and privileges;

 

(b) preserve, protect and obtain all Intellectual Property, and preserve and
maintain in good repair, working order and condition all other properties and
equipment, required for the conduct of its business;

 

(c) engage only in businesses now conducted by them and in related businesses;

 

(d) comply with all Applicable Law, including, without limitation, environmental
laws and regulations and ERISA and all material contractual obligations, except
where the failure to comply with any of the foregoing would not reasonably be
expected to result in a Material Adverse Effect;

 

(e) pay all other obligations of the Borrower and any Subsidiary promptly and in
accordance with their terms and pay and discharge when due all Taxes,
Liabilities, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property before the same shall
become delinquent or in default; and

 

(f) take all action and obtain all consents and Governmental Approvals required
so that its obligations under the Loan Documents will at all times be legal,
valid and binding and enforceable in accordance with their respective terms,
except that this Section 4.01 (other than clauses (a), in so far as it requires
the Borrower to preserve its corporate existence, (c) and (f)) shall not apply
in any circumstance where noncompliance, together with all other non-compliances
with this Section 4.01, would not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.02 Insurance. Maintain insurance with respect to its properties and
business with financially sound and reputable insurance companies against at
least such risks and in at least such amounts as is customarily maintained by
similar businesses in similar geographic areas, or as may be required by
Applicable Law.

 

Section 4.03 Use of Proceeds. Use the proceeds of the Loans and will obtain
Letters of Credit for purposes of refinancing certain Indebtedness and for
general corporate purposes.

 

Section 4.04 Maintenance of Collateral. Make from time to time all filings and
recordings necessary or advisable to perfect the Administrative Agent’s rights
and interest with respect to the Collateral and in and to such rights, to
perfect and maintain for the benefit of the Lenders a first priority security
interest provided for in the Security Documents.

 

Section 4.05 Bank Accounts. (a)(i) On or prior to the Agreement Date, cause the
financial institution at which the Receivables Account is maintained to enter
into an account control agreement and, if applicable lock box agreement
(collectively to the extent complying with the following, an “Agency Account
Agreement”) in form and substance satisfactory to the Administrative Agent
(which shall provide for, among other things, the right of the Administrative
Agent to require such financial institution to transfer any deposits held by
such financial institution to a cash collateral account at and under the
Administrative Agent (the

 

21



--------------------------------------------------------------------------------

“Collateral Account”) upon written notice from the Administrative Agent after
the occurrence and continuation of a Default or Event of Default), (ii) cause
all payments on or cash proceeds of Account Receivables to be made to and
deposited in only the Collateral Account or the Receivables Account, and
(iii) at all times ensure that immediately upon the receipt of any funds
constituting cash proceeds of any Collateral, all such amounts shall have been
deposited in the Collateral Account or the Receivables Account.

 

(b) The Borrower hereby agrees that all amounts received by the Administrative
Agent in the Collateral Account will be held as Collateral for the Obligations.

 

(c) The Borrower shall have the right to withdraw and make use of all cash
Collateral deposited in the Receivables Account until such time as the
Administrative Agent has given notice of the occurrence and continuation of a
Default or Event of Default, all in accordance with the Agency Account
Agreement.

 

  B. The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly:

 

Section 4.06 Indebtedness. Be obligated, at any time, in respect of Indebtedness
other than:

 

(a) Indebtedness under any of the Loan Documents;

 

(b) Endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

 

(c) Indebtedness incurred in connection with the acquisition after the date
hereof of any property by the Borrower or any Subsidiary or under any
Capitalized Lease, provided that the aggregate principal amount of such
Indebtedness of the Borrower and its Subsidiaries shall not exceed the aggregate
amount of $25,000,000 at any one time;

 

(d) Indebtedness existing on the date hereof and set forth on Schedule 4.06 and
any extensions, renewals or replacements thereof which are, in each case, on
terms and conditions no less favorable to the Borrower and the interest of the
Administrative Agent and the Lenders;

 

(e) Other Indebtedness not otherwise permitted by this Section 4.06, provided
that the combined sum of the aggregate outstanding principal amount of all such
Indebtedness of the Borrower and its Subsidiaries permitted pursuant to this
Section 4.06(e) and the aggregate outstanding principal amount of Indebtedness
permitted under Section 4.06(c) shall not exceed $50,000,000 at any time; and

 

(f) Indebtedness in respect of Derivative Contracts designed to protect the
Borrower and its Subsidiaries against fluctuations in electricity and natural
gas prices, provided that the aggregate outstanding amount of Indebtedness
permitted pursuant to this Section 4.06(f) shall not exceed $10,000,000 at any
time.

 

22



--------------------------------------------------------------------------------

Section 4.07 Sale and Lease-Back Transactions. Enter into any Sale and
Lease-Back Transaction unless (i) the consideration received in such Sale and
Lease-Back Transaction is at least equal to the fair market value of the
property sold, and (ii) the Borrower or its Subsidiaries could incur the
attributable Indebtedness in respect of the such Sale and Lease-Back Transaction
in compliance with Section 4.06.

 

Section 4.08 Liens. Permit to exist, at any time, any Lien upon any of its
properties or assets of any character, whether now owned or hereafter acquired,
or upon any income or profits therefrom, except that this Section 4.08 shall not
apply to Permitted Liens.

 

Section 4.09 Investments. Permit to exist, at any time, any Investment except
Investments in:

 

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by the Borrower;

 

(b) demand deposits, certificates of deposit, bankers acceptances and time
deposits of the United States of America banks having total assets in excess of
$1,000,000,000;

 

(c) securities commonly known as “commercial paper” issued by a corporation
organized and existing under the laws of the United States of America or any
state thereof that at the time of purchase have been rates and the ratings for
which are not less than “P 1” if rated by Moody’s Investors Service, Inc., and
not less that “A 1” if rated by Standard & Poor’s Rating Services;

 

(d) Investments existing on the date hereof as set forth on Schedule 4.09;

 

(e) Investments with respect to Indebtedness permitted by paragraph (F) of the
definition of “Permitted Liens” so long as such entities remain Subsidiaries of
the Borrower;

 

(f) Investments consisting of Investments by the Borrower in Subsidiaries of the
Borrower existing on the Agreement Date;

 

(g) Investments consisting of promissory notes received as proceeds as asset
dispositions permitted by Section 4.13;

 

(h) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $250,000 in the aggregate at any time outstanding; and

 

(i) Investments in partnerships, joint ventures or other entities (excluding
Subsidiaries), in an aggregate amount at any one time outstanding not to exceed
the greater of (i) $60.0 million and (ii) 15% of the Borrower’s Consolidated
Assets, provided that (x) such entity is in a steel related business or develops
technology which is applicable to the production of steel or (y) such Investment
is made to acquire or develop raw materials or technology used in steelmaking.

 

23



--------------------------------------------------------------------------------

Section 4.10 Distributions. (a) Make any Distributions, provided, however, so
long as no Default or Event of Default exists or would result therefrom and the
requirements of subsections (b) and (c) below have been satisfied, the Borrower
may:

 

(i) make semi-annual Distributions, the aggregate amount of all such
Distributions not to exceed (A) 50% of the cumulative Consolidated Net Income of
the Borrower for the period beginning on the first day of the first fiscal
quarter of 2005 and ending on the last day of the last fiscal quarter ending
prior to the date of the Distribution plus (B) $40,000,000, and

 

(ii) make Distributions to the preferred shareholders of the Borrower not to
exceed $3,000,000 per year.

 

(b) The Distributions referenced in subsection (a)(i)(A) above shall be
permitted only if the ratio of (y) Consolidated EBITDA for the four fiscal
quarters most recently ended to (z) Consolidated Interest Expense plus
$3,000,000 for such period is not less than 2.00:1.00. The Distributions
referenced in subsection (a)(i)(B) above shall be permitted only if the ratio of
(y) Consolidated EBITDA for the four fiscal quarters most recently ended to
(z) Consolidated Interest Expense plus $3,000,000 for such period is not less
than 3.00:1.00.

 

(c) The Distributions permitted pursuant to subsection (a)(i) above shall
further be subject to the following requirements: (i) such Distributions are
made after delivery to the banks of the financial statements required by
Sections 5.01(a) and (b), and (ii) the Borrower has delivered calculations to
the Administrative Agent, demonstrating in a format satisfactory to the
Administrative Agent that (A) the making of such Distributions will not cause a
Default or Event of Default on a projected basis for the next two fiscal
quarters of the Borrower, (B) the ratio of (y) Consolidated EBITDA for the four
fiscal quarters most recently ended to (z) Consolidated Interest Expense plus
$3,000,000 for such period is not less than 2.00:1.00, and (C) during the thirty
(30) days prior to the making of such Distributions and immediately thereafter,
the lesser of the Borrowing Base and the Total Commitment shall exceed the sum
of the Loans, the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations by not less than $10,000,000.

 

Section 4.11 Material Documents. Amend, terminate, modify or waive any right
under the Borrower’s organizational documents, or the other material agreements
if such amendment, termination, modification or waiver could reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.12 Merger or Consolidation. Merge or consolidate with any Person, or
agree to or effect any asset acquisition (excluding Capital Expenditures) or
stock acquisition, other than: (a) the acquisition of assets in the ordinary
course of business consistent with the Borrower’s steel business, (b) the merger
of one or more of the Subsidiaries of the Borrower with and into the Borrower,
(c) the merger or consolidation of two or more Subsidiaries of the Borrower,
(d) the acquisition of all or any portion of any property subject to the #2
Continuous Galvanizing Line Lease Agreement, dated September 30,1998, between
the Borrower and State Street Bank and Trust Company of California, so long as
(i) the aggregate purchase price paid by the Borrower or its Subsidiaries shall
not exceed $19,500,000, (ii) prior to and after giving effect to such
acquisition there shall be no Default of Event of Default, (iii) the Borrower
has delivered

 

24



--------------------------------------------------------------------------------

to the Administrative Agent prior notice of such proposed acquisition
accompanied by calculations demonstrating in a format satisfactory to the
Administrative Agent that the consummation of such acquisition will not cause a
Default or Event of Default on a projected basis for the next two fiscal
quarters of the Borrower, and (iv) such acquisition is otherwise permitted under
this Agreement and (e) other stock and asset acquisitions so long as (i) the
aggregate purchase price paid by the Borrower or its Subsidiaries shall not
exceed $20,000,000 from the Agreement Date, (ii) after giving effect to any such
acquisition the Borrowing Base shall exceed the outstanding amount of Loans plus
Maximum Drawing Amount and all Unpaid Reimbursement Obligations by at least
$15,000,000, (iii) any such acquisitions of a substantial portion of the assets
of any Person have been approved by not less than a majority of the Board of
Directors of the target Person (consisting of directors who were directors of
said Person for the twelve (12) month period preceding such acquisition),
(iv) prior to and after giving effect to such acquisition there shall be no
Default or Event of Default, (v) the Borrower has demonstrated to the reasonable
satisfaction of the Administrative Agent that, after giving effect to such
acquisition, the Borrower shall be in compliance, on a pro forma basis, with the
financial covenants contained in Sections 4.22 and 4.23 for the twelve
(12) months following such acquisition, and (vi) the acquisition is of a
business which is in the steel related business or is made to acquire or develop
raw materials used in steel making.

 

Section 4.13 Disposition of Assets. Agree to or effect any disposition of assets
other than (a) the sale of inventory, the licensing of intellectual property and
the disposition of obsolete assets, in each case in the ordinary course of the
business consistent with the Borrower’s steel business and (b) dispositions of
assets not in the ordinary course of business which does not exceed, in the
aggregate, $20,000,000, valued on a net book value basis, provided that such
assets are or are to be no longer used in the Borrower’s business.

 

Section 4.14 Environmental Laws; ERISA. (a) Conduct any activity or use any
property in any manner so as to violate any Environmental Law or bring such
property in violation of any Environmental Law; and

 

(b) Permit, engage or take any action which would result in non-compliance with
ERISA.

 

Section 4.15 Taxes of Other Persons. (a) File a consolidated tax return with any
other Person other than, in the case of the Borrower, any Subsidiary and, in the
case of its Subsidiary, the Borrower, or (b) except as required by Applicable
Law, pay or enter into any Contract to pay any Taxes owing by any Person other
than the Borrower or its Subsidiaries.

 

Section 4.16 Transactions with Affiliates. Effect any transaction with any
Affiliate on a basis less favorable than would at the time be obtainable for a
comparable transaction in arms-length dealing with an unrelated third party.

 

Section 4.17 Business Activities. Engage directly or indirectly in any type of
business other than the businesses conducted by them on the Agreement Date and
in related businesses.

 

Section 4.18 Fiscal Year. (i) Change the date of the end of its fiscal year from
that set forth in Section 3.18 and (ii) change its capital structure from that
set forth on Schedule 3.02.

 

25



--------------------------------------------------------------------------------

Section 4.19 Existing Bonds. Prepay, redeem or repurchase the Existing Bonds
unless (a) prior to and after giving effect to such prepayment, redemption or
repurchase, there shall be no Default or Event of Default, (b) the Borrower has
delivered to the Administrative Agent not less than five (5) Business Days prior
notice of such proposed prepayment, redemption or repurchase accompanied by
calculations demonstrating, in a format satisfactory to the Administrative
Agent, that (i) the making of such prepayments, redemption or repurchase will
not cause a Default or Event of Default on a projected basis for the next two
fiscal quarters of the Borrower and (ii) during the thirty (30) days prior to
the making of such prepayment, redemption or repurchase and immediately
thereafter, the lesser of the Borrowing Base and the Total Commitment shall
exceed the sum of Loans, the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations by not less than $25,000,000, and (c) such prepayment, redemption or
repurchase is otherwise permitted under the Indenture.

 

Section 4.20 Bank Accounts. (i) Establish any bank accounts other than the Local
Accounts without the prior written consent of the Administrative Agent
(ii) designate any bank accounts as Receivables Accounts other than as set forth
on Schedule 3.21(b) without the prior written consent of the Administrative
Agent and the Borrower shall cause the financial institution at which such
Receivables Account is to be maintained to enter into an Agency Account
Agreement and (iii) violate directly or indirectly the Agency Account Agreement
or other bank agency agreement in favor of the Administrative Agent for the
benefit of the Lenders and Issuing Banks with respect to such accounts.

 

Section 4.21 Inventory. Permit at any time the percentage of inventory held on
consignment to exceed five percent (5%) of the total inventory of the Borrower
and its Subsidiaries.

 

  C. The Borrower shall not:

 

Section 4.22 Consolidated Tangible Net Worth. Permit at any time the
Consolidated Tangible Net Worth to be less than (i) $250,000,000 plus (ii) 25%
of positive Consolidated Net Income of each fiscal year commencing with the
fiscal year ending December 31, 2005 (such increase in respect of each such
fiscal year to be effective as of the first day of the immediately succeeding
fiscal year), plus (iii) the proceeds received by the Borrower in connection
with the sale of equity securities after the Agreement Date of the Borrower or
its Subsidiaries minus (iv) $3,000,000 for each fiscal year commencing with the
fiscal year ending December 31, 2005, such reduction to be effective for each
year on, in the case of 2005, the Agreement Date, and thereafter, the first day
of each fiscal year.

 

Section 4.23 Interest Coverage Ratio. Permit the ratio of Consolidated EBITDA to
Consolidated Interest Expense plus $3,000,000 to be less than 2.00:1.00, as
determined on a four consecutive quarter basis, for any quarter during which the
lesser of the applicable Borrowing Base and the Total Commitment for any month
exceeds for such month the average ending daily balance of the sum of Loans, the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations by less than
$30,000,000.

 

26



--------------------------------------------------------------------------------

ARTICLE 5

 

FINANCIAL STATEMENTS AND INFORMATION

 

Section 5.01 Financial Statements and Information to Be Furnished. From the
Agreement Date and until the Repayment Date, the Borrower shall furnish to the
Administrative Agent, each Issuing Bank and each Lender:

 

(a) Quarterly Financial Statements; Officer’s Certificate. As soon as available
and in any event within forty-five (45) days after the close of each quarterly
accounting periods in each fiscal year of the Borrower, commencing with the
quarterly period ending September 30, 2005.

 

(i) consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such quarterly period and the related consolidated statements of income,
retained earnings and cash flows of the Borrower and its Subsidiaries for such
quarterly period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, setting forth in each case in comparative
form the figures for the corresponding periods of the previous fiscal year; and

 

(ii) a certificate with respect thereto of the president or chief financial
officer of the Borrower in the form of Schedule 5.01(a).

 

(b) Year-End Financial Statements; Accountants’ and Officer’s Certificates. As
soon as available and in any event within ninety (90) days after the end of each
fiscal year of the Borrower, commencing with the fiscal year December 31, 2005:

 

(i) consolidated balance sheets of the Borrower and its Subsidiaries as at the
end of such fiscal year and the related consolidated statements of income,
retained earnings and cash flows of the Borrower and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year;

 

(ii) an audit report of PriceWaterhouseCoopers, or other independent certified
public accountants of recognized standing satisfactory to the Majority Lenders,
on such of the financial statements referred to in clause (i) as are
consolidated financial statements, which report shall be in scope and substance
satisfactory to the Majority Lenders;

 

(iii) a written statement from such accountants to the effect that they have
read a copy of this Agreement, and that, in making the examination necessary to
said certification, they have obtained no knowledge of any Default of Event of
Default, of, if such accountants shall have obtained knowledge of any then
existing Default of Event of Default they shall disclose in such statement any
such Default of Event of Default, provided that such accountants shall not be
liable to the Lenders for the failure to obtain knowledge of any Default of
Event of Default; and

 

(iv) a certificate of the president or chief financial officer of the Borrower
in the form of Schedule 5.01(b).

 

27



--------------------------------------------------------------------------------

(c) Reports and Filings; Requested Information. (i) Promptly upon receipt
thereof, copies of all material reports, if any, submitted to the Borrower or
its Subsidiaries, or the Board of Directors of the Borrower or any of its
Subsidiaries, by its independent certified public accountants, including any
management letter.

 

(ii) From time to time and promptly upon request of the Administrative Agent,
any Issuing Bank or any Lender, such Information regarding the Loan Documents,
the Loans or the business, assets, Liabilities, financial condition, results of
operations or business prospects of the Borrower or any Subsidiary as the
Administrative Agent, such Issuing Bank or such Lender may request, in each case
in form and substance and certified in a manner satisfactory to the requesting
Lender. Subject to any notice requirements provided in Section 5.03(d)(D), the
Borrower hereby authorizes and directs each Person with whom the Administrative
Agent, any Issuing Bank or any Lender is authorized to contact pursuant to this
Agreement to furnish to the Administrative Agent, Issuing Banks and Lenders any
Information regarding such matters that the Administrative Agent, Issuing Banks
or Lenders may request from such Person.

 

(d) Notice of Defaults, Material Adverse Effects and Other Matters. Prompt
notice of: (i) any Default, (ii) the acquisition or formation of a new
Subsidiary and, in the case of each such new Subsidiary, its name, jurisdiction
of organization and the percentages of the various classes of its Capital
Securities owned by the Borrower or another Subsidiary, (iii) any change in the
name of any Subsidiary, its jurisdiction of organization or the percentages of
the various classes of its Capital Securities owned by the Borrower or another
Subsidiary, (iv) the threatening or commencement of, or the occurrence or
nonoccurrence of any change or event relating to, any action, suit or proceeding
that would cause the Representation and Warranty contained in Section 3.05 to be
incorrect if made at such time, (v) the occurrence or nonoccurrence of any
change or event that would cause the Representation and Warranty contained in
Section 3.08 to be incorrect if made at such time, (vi) the occurrence or
nonoccurrence of any change or event the impact of which on the Borrower or its
Subsidiaries or on the transactions contemplated hereby would reasonably be
expected to result in a Material Adverse Effect, including but not limited to
matters relating to litigation, investigations, environmental and ERISA matters,
(vii) any amendment of the certificate of organization, by-laws or ownership
structure of the Borrower and (viii) any matter or event that has had, or could
reasonably be expected to have, a Material Adverse Effect on Collateral.

 

(e) Material Financial Information. (i) Contemporaneously with the filing or
mailing thereof, copies of all material financial information filed with the
Securities and Exchange Commission, and (ii) at any time when the Borrower is no
longer required to file information with the Securities Exchange Commission,
contemporaneously with the mailing thereof, copies of all material financial
information distributed to the shareholders of the Borrower, except to the
extent that the Borrower has already furnished any such materials pursuant to
Sections 5.01(a) or (b).

 

(f) Borrowing Base Report. Within ten (10) days after the end of each calendar
month or at such earlier time as the Administrative Agent may reasonably
request, a Borrowing Base Report setting forth the Borrowing Base as at the end
of such calendar month or other date so requested by the Administrative Agent.

 

28



--------------------------------------------------------------------------------

(g) Accounts Receivable Aging Report. Within ten (10) days after the end of each
quarterly accounting period in each fiscal year of the Borrower, an Accounts
Receivable aging report.

 

(h) Projections. From time to time, not to exceed once per calendar year, upon
the request of the Administrative Agent, projections of the Borrower and its
Subsidiaries updating those projections delivered to the Lenders and referred to
in Section 3.22 or, if applicable, updating any later such projections delivered
in response to a request pursuant to this Section 5.01(h).

 

Section 5.02 Accuracy of Financial Statements and Information. (a) Historical
Financial Statements. The Borrower hereby represents and warrants that
(i) Schedule 5.02(a) sets forth a complete and correct list of the financial
statements submitted by the Borrower to the Lenders in order to induce them to
execute and deliver this Agreement, (ii) such financial statements are complete
and correct and present fairly, in accordance with Generally Accepted Accounting
Principles, the consolidated financial position of the Borrower and its
Subsidiaries, and (iii) except as disclosed or reflected in such financial
statements, as at June 30, 2005, neither the Borrower nor any Subsidiary have
any Liability, contingent or otherwise, or any unrealized or anticipated loss,
that, singly or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

 

(b) Future Financial Statements. The financial statements delivered pursuant to
Section 5.01(a) or (b) shall be complete and correct and present fairly, in
accordance with Generally Accepted Accounting Principles, the consolidated
financial position of the Borrower and its Subsidiaries, and the furnishing of
the same to the Lenders shall constitute a representation and warranty by the
Borrower made on the date the same are furnished to the Lenders to that effect
and to the further effect that, except as disclosed or reflected in such
financial statements, as at the respective dates thereof, neither the Borrower
nor any Subsidiary have any Liability, contingent or otherwise, or any
unrealized or anticipated loss, that, singly or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect.

 

(c) Historical Information. The Borrower hereby represents and warrants that all
Information furnished to the Administrative Agent, Issuing Banks or the Lenders
by or on behalf of the Borrower prior to the Agreement Date in connection with
or pursuant to the Loan Documents and the relationships established thereunder,
at the time the same was so furnished, but in the case of Information dated as
of a prior date, as of such date, was complete and correct in all material
respects, (i) did not contain any untrue statement of a material fact, and
(ii) did not omit to state a material fact necessary in order to make the
statements contained therein not misleading in the light of the circumstances
under which they were made.

 

(d) Future Information. All Information furnished to the Administrative Agent,
Issuing Banks or the Lenders by or on behalf of the Borrower on or after the
Agreement Date in connection with or pursuant to the Loan Documents or in
connection with or pursuant to any amendment or modification of, or waiver of
rights under, the Loan Documents, shall, at the time the same is so furnished,
but in the case of Information dated as of a prior date, as of such date, be
complete and correct, (i) not contain any untrue statement of a material fact,
and (ii) not omit to state a material fact necessary in order to make the
statements contained therein not

 

29



--------------------------------------------------------------------------------

misleading in the light of the circumstances under which they were made, and the
furnishing of the same to the Administrative Agent, any Issuing Bank or any
Lender shall constitute a representation and warranty by the Borrower made on
the date the same are so furnished to the effect specified in clauses (i) and
(ii).

 

Section 5.03 Additional Covenants Relating to Disclosure. From the Agreement
Date and until the Repayment Date, the Borrower shall and shall cause its
Subsidiaries to:

 

(a) Accounting Methods and Financial Records. Maintain a system of accounting,
and keep such books, records and accounts (which shall be true, complete and in
accordance with Generally Accepted Accounting Principles), as may be required or
necessary to permit (i) the preparation of financial statements required to be
delivered pursuant to Section 5.01(a) and (b) and (ii) the determination of the
compliance of the Borrower with the terms of the Loan Documents.

 

(b) Fiscal Year. Maintain the same opening and closing dates for each fiscal
year as for the fiscal year reflected in the Base Financial Statements or, if
the opening and closing dates for the fiscal year reflected in the Base
Financial Statements were determined pursuant to a formula, determine the
opening and closing dates for each fiscal year pursuant to the same formula.

 

(c) Collateral Reports. Permit, no more frequently than once during each
calendar year, or more frequently as determined by the Administrative Agent if
an Event of Default shall have occurred and be continuing, upon request of the
Administrative Agent, and will obtain and deliver to the Administrative Agent,
or if the Administrative Agent so elects, will cooperate with the Administrative
Agent obtaining, a report of an independent collateral auditor satisfactory to
the Administrative Agent (which may be affiliated with one of the Lenders) with
respect to the Accounts Receivable and Inventory components included in the
Borrowing Base, which report shall indicate whether or not the information set
forth in the Borrowing Base Report most recently delivered is accurate and
complete in all material respects based upon a review by such auditors of the
Accounts Receivable (including verification with respect to the amount, aging,
identity and credit of the respective account debtors and the billing practices
of the Borrower or its applicable Subsidiary) and Inventory (including
verification as to the value, location and respective types). All such
collateral value reports shall be conducted and made at the expense of the
Borrower.

 

(d) Visits, Inspections and Discussions. Permit, or, in the case of premises,
property, books, records or Persons not within its immediate control, promptly
take such actions as are necessary or desirable in order to permit,
representatives (whether or not officers or employees) of the Administrative
Agent, any Issuing Bank and any of the Lenders, from time to time, as often as
may be reasonably requested upon reasonable notice and at reasonable times, to
(A) visit any of its premises or property or any premises or property of others
on which any of its property or books and records (or books and records of
others relating to it) may be located, (B) inspect, and verify the amount,
character and condition of, any of its property, (C) review and make extracts
from its books and records and the books and records of others relating to it,
including management letters prepared by its independent certified public
accountants, and (D) discuss with any Person (including its principal officers,
independent

 

30



--------------------------------------------------------------------------------

certified public accountants, suppliers, customers, debtors and other creditors)
its business, assets, Liabilities, financial condition, results of operation and
business prospects, provided, however, that no less than three (3) Business Days
notice shall be given to Borrower prior to discussion with any suppliers,
customers, debtors or other creditors. The Borrower hereby authorizes and
directs all other Persons (A) to permit representatives of the Administrative
Agent, any Issuing Bank and any Lender to make such visits, inspections, reviews
and extracts of premises, property, books and records within their possession or
control and (B) to discuss such matters with such representatives.

 

ARTICLE 6

 

DEFAULT

 

Section 6.01 Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary, or within or without the control of the Borrower or its
Subsidiaries, or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any governmental or
nongovernmental body:

 

(a) Any payment of principal of or interest on any of the Loans or the Notes or
any Reimbursement Obligation or any commitment fee, letter of credit fee or
other sums due hereunder shall not be made when and as due (whether at maturity,
by reason of notice of prepayment or acceleration or otherwise) and in
accordance with the terms of this Agreement and the Notes and, except in the
case of payments of principal and Reimbursement Obligations, such failure shall
continue for two (2) Business Days;

 

(b) Any Loan Document Representation and Warranty shall at any time prove to
have been incorrect or misleading in any material respect when made;

 

(c) The Borrower or any Subsidiary shall default in the performance or
observance of (A) any term, covenant, condition or agreement contained in
Section 4.01(a) (insofar as such Section requires the preservation of the
corporate existence of the Borrower and any Subsidiary), 4.01(f), 4.05 through
4.23, 5.01, 5.03(a) and Section 2.02(a) of the Security Agreement; or (B) any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document (other than a term, covenant, condition or agreement a default in
the performance or observance of which is elsewhere in this Section 6.01
specifically dealt with) and, if capable of being remedied, such default shall
continue unremedied for a period of thirty (30) days after the earlier of
(i) the Borrower acquiring knowledge of the Default or (ii) notice having been
given by the Administrative Agent to the Borrower requiring that such default be
cured;

 

(d) (i) The Borrower or any Subsidiary shall fail to pay, in accordance with its
terms and when due and payable, any of the principal of or interest on any
Indebtedness (other than the Loans or Letters of Credit) to the extent such
Indebtedness, in the aggregate with all other Indebtedness the subject of such a
failure to pay, equals at least $5,000,000 or, (ii) any other event shall occur
or condition shall exist with respect to any such Indebtedness if the effect of
such default or event is to accelerate, or to permit the acceleration of, the
maturity of such

 

31



--------------------------------------------------------------------------------

Indebtedness, or (iii) the maturity of any such Indebtedness shall, in whole or
in part, have been accelerated, or any such Indebtedness shall, in whole or in
part, have been required to be prepaid prior to the stated maturity thereof, in
accordance with the provisions of any Contract evidencing, providing for the
creation of or concerning such Indebtedness;

 

(e) Any material provision of a Loan Document shall cease to be valid, binding
and enforceable against the Borrower or (i) the Security Interest ceases to be a
valid and perfected first-priority security interest in the Collateral subject
only to Permitted Liens, and, if capable of being remedied, such default shall
continue unremedied for a period of thirty (30) days after the earlier of
(x) the Borrower acquiring knowledge of the Default or (y) notice having been
given by the Administrative Agent to the Borrower requiring that such default be
cured; or

 

(ii) The Borrower or any of its Affiliates or any other Person institutes any
proceedings seeking to establish, that (x) any material provision of the Loan
Documents is invalid, not binding or unenforceable or (y) the Security Interest
is not a valid and perfected first priority security interest in the Collateral
subject only to Permitted Liens;

 

(f) (i) there shall occur any material damage to, or loss, theft or destruction
of, any Collateral, whether or not insured, and the Borrower fails to provide
substitute collateral acceptable to the Majority Lenders within five (5) days of
the occurrence thereof, or

 

(ii) there shall occur any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty, which in any such
case causes, for more than twenty (20) consecutive Business Days, the cessation
or substantial curtailment of revenue producing activities at any facility of
the Borrower or any of its Subsidiaries which could reasonably be expected to
have a Material Adverse Effect;

 

(g) (i) JFE Steel Corporation and Companhia Vale do Rio Doce shall directly or
indirectly together own less than 50% of the outstanding shares of common stock
of the Borrower, or shall cease to possess the right to appoint a majority of
the Board of Directors of the Borrower;

 

(h) (i) The Borrower or any Subsidiary shall (A) commence a voluntary case under
the Federal Bankruptcy laws (as now or hereafter in effect), (B) file a petition
seeking to take advantage of any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or composition or adjustment
of debts, (C) consent to or fail to contest in a timely and appropriate manner
any petition filed against it in an involuntary case under such bankruptcy laws
or other laws, (D) apply for, or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, liquidator or the like of itself or of a
substantial part of its assets, domestic or foreign, (E) admit in writing its
inability to pay, or generally not be paying, its debts (other than those that
are the subject of bona fide disputes) as they become due, (F) make a general
assignment for the benefit of creditors, or (G) take any corporate action for
the purpose of effecting any of the foregoing; or

 

(ii) (A) A case or other proceeding shall be commenced against the Borrower or
any Subsidiary seeking (1) relief under the Federal Bankruptcy laws (as now

 

32



--------------------------------------------------------------------------------

or hereafter in effect) or under any other laws, domestic or foreign, relating
to bankruptcy, insolvency, reorganization, winding up or composition or
adjustment of debts, or (2) the appointment of a trustee, receiver, custodian,
liquidator or the like of the Borrower or its Subsidiary, or of all or any
substantial part of the assets, domestic or foreign, of the Borrower or its
Subsidiary, and such case or proceeding shall continue undismissed or unstayed
for a period of forty-five (45) days, or (B) an order granting the relief
requested in such case or proceeding against the Borrower or any
Subsidiary(including an order for relief under such Federal Bankruptcy laws)
shall be entered;

 

(i) A judgment or order shall be entered against the Borrower or any Subsidiary
by any court, and (i) in the case of a judgment or order for the payment of
money, either (A) such judgment or order shall continue undischarged and
unstayed for a period of thirty (30) days in which the aggregate amount of all
such judgments and orders exceeds $5,000,000 or (B) enforcement proceedings
shall have been commenced upon such judgment or order and (ii) in the case of
any judgment or order for other than the payment of money, such judgment or
order could in the reasonable judgment of the Majority Lenders, reasonably be
expected, together with all other judgments or orders to have a Material Adverse
Effect;

 

(j) (i) Any Termination Event shall occur with respect to any Plan of the
Borrower, any Subsidiary or any of their respective ERISA Affiliates, (ii) any
Accumulated Funding Deficiency, whether or not waived, shall exist with respect
to any such Plan, (iii) any Person shall engage in any Prohibited Transaction
involving any such Plan, (iv) the Borrower, any Subsidiary or any of their
respective ERISA Affiliates shall be in “default” (as defined in ERISA
Section 4219(c)(5)) with respect to payments owing to any such Plan that is a
Multiemployer Benefit Plan as a result of such Person’s complete or partial
withdrawal (as described in ERISA Section 4203 or 4205) therefrom, (v) the
Borrower, any Subsidiary or any of their respective ERISA Affiliates shall fail
to pay when due an amount that is payable by it to the PBGC or to any such Plan
under Title IV of ERISA, (vi) a proceeding shall be instituted by a fiduciary of
any such Plan against the Borrower, any Subsidiary or any of their respective
ERISA Affiliates to enforce ERISA Section 515 and such proceeding shall not have
been dismissed within thirty (30) days thereafter, or (vii) any other event or
condition shall occur or exist with respect to any such Plan, except that no
event or condition referred to in clauses (i) through (vii) shall constitute an
Event of Default if it, together with all other such events or conditions at the
time existing, has not subjected, and in the reasonable determination of the
Majority Lenders will not subject, the Borrower or any Subsidiary to any
Liability that, alone or in the aggregate with all such Liabilities, exceeds
$5,000,000;

 

(k) there shall occur the loss, suspension or revocation of, or failure to
renew, any license or permit now held or hereafter acquired by the Borrower or
any of its Subsidiaries if such loss, suspension, revocation or failure to renew
would have a Material Adverse Effect; or

 

(l) any Governmental Authority (i) shall have condemned, seized or appropriated
all or substantially all of the property of the Borrower or any of its
Subsidiaries or (ii) shall have taken any other action which, in the reasonable
determination of the Majority Lenders, could reasonably be expected to have a
Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

Section 6.02 Remedies upon Event of Default. During the continuance of any Event
of Default (other than those specified in Sections 6.01(e) or 6.01(h)) and in
every such event, the Administrative Agent, upon notice to the Borrower, may do
either or both of the following: (a) declare, in whole or, from time to time, in
part, the principal of and interest on the Loans and the Notes and all other
amounts owing under the Loan Documents and all Reimbursement Obligations to be,
and the Loans, the Notes, the Reimbursement Obligations and all such other
amounts shall thereupon and to that extent become, due and payable,
(b) terminate, in whole or, from time to time, in part, the Commitments and
(c) request the Borrower to thereupon deposit as cash collateral into the Cash
Collateral Account an amount equal to the Maximum Drawing Amount. Upon the
occurrence of an Event of Default specified in Sections 6.01(e) and 6.01(h),
automatically and without any notice to the Borrower, (a) the principal of and
interest on the Loans and the Notes and all other amounts owing under the Loan
Documents and all Reimbursement Obligations shall be due and payable, (b) the
Commitments shall terminate and (c) the Borrower shall immediately deposit as
cash collateral into the Cash Collateral Account an amount equal to the Maximum
Drawing Amount. Presentment, demand, protest or notice of any kind (other than
the notice provided for in the first sentence of this Section 6.02) are hereby
expressly waived. During the continuance of any Event of Default, the
Administrative Agent may exercise any and all rights with respect to the
Collateral as permitted by the Loan Documents, in addition to all rights under
Applicable Law.

 

ARTICLE 7

 

ADDITIONAL CREDIT FACILITY PROVISIONS

 

Section 7.01 Mandatory Suspension and Conversion of Eurodollar Rate Loans. A
Lender’s obligations to make, continue or convert into Eurodollar Rate Loans of
any Type shall be suspended, all such Lender’s outstanding Loans of that Type
shall be converted on the last day of their applicable Interest Periods (or, if
earlier, in the case of clause (c) below, on the last day such Lender may
lawfully continue to maintain Loans of that Type or, in the case of clause
(d) below, on the day determined by such Lender to be the last Business Day
before the effective date of the applicable restriction) into, and all pending
requests for the making or continuation of or conversion into Loans of such Type
by such Lender shall be deemed requests for, Base Rate Loans, if:

 

(a) on or prior to the determination of an interest rate for a Eurodollar Rate
Loan of that Type for any Interest Period, the Administrative Agent determines
that for any reason appropriate information is not available to it for purposes
of determining the Adjusted Eurodollar Rate, as the case may be, for such
Interest Period;

 

(b) on or prior to the first day of any Interest Period for a Eurodollar Rate
Loan of that Type, such Lender determines that Adjusted Eurodollar Rate, as the
case may be, as determined by the Administrative Agent for such Interest Period
would not accurately reflect the cost to such Lender of making, continuing or
converting into a Eurodollar Rate Loan of such Type for such Interest Period;

 

(c) at any time such Lender determines that any Regulatory Change makes it
unlawful or impracticable for such Lender or its applicable Lending Office to
make, continue or

 

34



--------------------------------------------------------------------------------

convert into any Eurodollar Rate Loan of that Type, or to comply with its
obligations hereunder in respect thereof; or

 

(d) such Lender determines that, by reason of any Regulatory Change, such Lender
or its applicable Lending Office is restricted, directly or indirectly, in the
amount that it may hold of (i) a category of liabilities that includes deposits
by reference to which, or on the basis of which, the interest rate applicable to
Eurodollar Rate Loans of that Type is directly or indirectly determined or
(ii) the category of assets that includes Eurodollar Rate Loans of that Type.

 

If, as a result of this Section 7.01, any Loan of any Lender that would
otherwise be made or maintained as or converted into a Eurodollar Rate Loan of
any Type for any Interest Period is instead made or maintained as or converted
into a Base Rate Loan, then, unless the corresponding Loan of each of the other
Lenders is also to be made or maintained as or converted into a Base Rate Loan,
such Loan shall be treated as being a Eurodollar Rate Loan of such Type for such
Interest Period for all purposes of this Agreement (including the timing,
application and proration among the Lenders of interest payments, conversions
and prepayments) except for the calculation of the interest rate borne by such
Loan. The Administrative Agent shall promptly notify the Borrower and each
Lender of the existence or occurrence of any condition or circumstance specified
in clause (a) above, and each Lender shall promptly notify the Borrower and the
Administrative Agent of the existence or occurrence of any condition or
circumstance specified in clause (b), (c) or (d) above applicable to such
Lender’s Loans, but the failure by the Administrative Agent or such Lender to
give any such notice shall not affect such Lender’s rights hereunder.

 

Section 7.02 Regulatory Changes. If in the determination of any Lender (a) any
Regulatory Change shall directly or indirectly (i) reduce the amount of any sum
received or receivable by such Lender with respect to any Loan or the return to
be earned by such Lender on any Loan, (ii) impose a cost on such Lender or any
Affiliate of such Lender that is attributable to the making or maintaining of,
or such Lender’s commitment to make, any Loan, (iii) require such Lender or any
Affiliate of such Lender to make any payment on or calculated by reference to
the gross amount of any amount received by such Lender under any Loan Document
or (iv) reduce, or have the effect of reducing, the rate of return on any
capital of such Lender or any Affiliate of such Lender that such Lender or such
Affiliate is required to maintain on account of any Loan or such Lender’s
commitment to make any Loan and (b) such reduction, increased cost or payment
shall not be fully compensated for by an adjustment in the applicable rates of
interest payable under the Loan Documents, then the Borrower shall pay to such
Lender such additional amounts as such Lender determines will, together with any
adjustment in the applicable rates of interest payable hereunder, fully
compensate for such reduction, increased cost or payment. Such additional
amounts shall be payable, in the case of those applicable to prior periods,
within thirty (30) days after request by such Lender for such payment and, in
the case of those applicable to future periods, on the dates specified, or
determined in accordance with a method specified, by such Lender. Each Lender
will promptly notify the Borrower of any determination made by it referred to in
clauses (a) and (b) above, but the failure to give such notice shall not affect
such Lender’s right to compensation.

 

35



--------------------------------------------------------------------------------

Section 7.03 Capital Requirements. If, in the determination of any Lender, such
Lender or any Affiliate of such Lender is required, under Applicable Law,
interpretations, directives, requests and guidelines (whether or not having the
force of law), to maintain capital on account of any Loan or such Lender’s
commitment to make any Loan, then, upon request by such Lender, the Borrower
shall from time to time thereafter pay to such Lender such additional amounts as
such Lender determines will fully compensate for any reduction in the rate of
return on the capital that such Lender or such Affiliate is so required to
maintain on account of such Loan or commitment suffered as a result of such
capital requirement. Such additional amounts shall be payable, in the case of
those applicable to prior periods, within thirty (30) days after request by such
Lender for such payment and, in the case of those relating to future periods, on
the dates specified, or determined in accordance with a method specified, by
such Lender.

 

Section 7.04 Funding Losses. The Borrower shall pay to each Lender, upon
request, such amount or amounts as such Lender determines are necessary to
compensate it for any loss, cost or expense incurred by it as a result of
(a) any payment, prepayment or conversion of a Eurodollar Rate Loan on a date
other than the last day of an Interest Period for such Eurodollar Rate Loan or
(b) a Eurodollar Rate Loan for any reason not being made or converted, or any
payment of principal thereof or interest thereon not being made, on the date
therefor determined in accordance with the applicable provisions of this
Agreement. At the election of such Lender, and without limiting the generality
of the foregoing, but without duplication, such compensation on account of
losses may include an amount equal to the excess of (i) the interest, excluding
the Applicable Margin, that would have been received from the Borrower under
this Agreement on any amounts to be reemployed during an Interest Period or its
remaining portion over (ii) the interest component, excluding any applicable
margin, of the return that such Lender determines it could have obtained had it
placed such amount on deposit in the interbank Dollar market selected by it for
a period equal to such Interest Period or its remaining portion.

 

Section 7.05 Determinations. In making the determinations contemplated by
Sections 7.01, 7.02, 7.03 and 7.04, each Lender may make such estimates,
assumptions, allocations and the like that such Lender in good faith determines
to be appropriate, and such Lender’s selection thereof in accordance with this
Section 7.05, and the determinations made by such Lender on the basis thereof,
shall be final, binding and conclusive upon the Borrower, except, in the case of
such determinations, for manifest errors in computation or transmission. Each
Lender shall furnish to the Borrower upon request a certificate outlining in
reasonable detail the computation of any amounts claimed by it under this
Article 7 and the assumptions underlying such computations.

 

Section 7.06 Change of Lending Office. If an event occurs with respect to a
Lending Office of any Lender that obligates the Borrower to pay any amount under
Section 1.10(c), makes operable the provisions of clause (b) or (c) of
Section 7.01 or entitles such Lender to make a claim under Section 7.02 or 7.03,
such Lender shall, if requested by the Borrower, use reasonable efforts to
designate another Lending Office or Offices the designation of which will reduce
the amount the Borrower is so obligated to pay, eliminate such operability or
reduce the amount such Lender is so entitled to claim, provided that such
designation would not, in the sole and absolute discretion of such Lender, be
adverse to such Lender in any manner or contrary to such Lender’s policies. Each
Lender may at any time and from time to time change any Lending Office and shall
give notice of any such change to the Administrative Agent, Issuing Banks and

 

36



--------------------------------------------------------------------------------

the Borrower. Except in the case of a change in Lending Offices made at the
request of the Borrower, the designation of a new Lending Office by any Lender
shall not obligate the Borrower to pay any amount to such Lender under
Section 1.10(c), make operable the provisions of clause (b) or (c) of
Section 7.01 or entitle such Lender to make a claim under Section 7.02 or 7.03
if such obligation, the operability of such clause or such claim results solely
from such designation and not from a subsequent Regulatory Change.

 

ARTICLE 8

 

THE ADMINISTRATIVE AGENT AND ISSUING BANKS

 

Section 8.01 Appointment and Powers. Each Lender hereby irrevocably appoints and
authorizes Mizuho Corporate Bank, Ltd., and Mizuho Corporate Bank, Ltd. hereby
agrees, to act as the Administrative Agent for and representative (within the
meaning of Section 9-102 (72)(E) of the Uniform Commercial Code) of such Lender
under the Loan Documents with such powers as are delegated to the Administrative
Agent and the Secured Party by the terms thereof, together with such other
powers as are reasonably incidental thereto. The Administrative Agent’s duties
shall be purely ministerial and it shall have no duties or responsibilities
except those expressly set forth in the Loan Documents. The Administrative Agent
shall not be required under any circumstances to take any action that, in its
judgment, (a) is contrary to any provision of the Loan Documents or to
Applicable Law or (b) would expose it to any Liability or expense against which
it has not been indemnified to its satisfaction. The Administrative Agent shall
not, by reason of its serving as an Administrative Agent, be a trustee or other
fiduciary for any Lender.

 

Section 8.02 Limitation on Administrative Agent’s and Issuing Bank’s Liability.
Neither the Administrative Agent nor any of the Issuing Banks nor any of their
respective directors, officers, employees or agents shall be liable or
responsible for any action taken or omitted to be taken by it or them under or
in connection with the Loan Documents, except for its or their own gross
negligence, willful misconduct or knowing violations of law. Neither the
Administrative Agent nor any of the Issuing Banks shall be responsible to any
Lender for (a) any recitals, statements, representations or warranties contained
in the Loan Documents or in any certificate or other document referred to or
provided for in, or received by any of the Lenders under, the Loan Documents,
(b) the validity, effectiveness or enforceability of the Loan Documents or any
such certificate or other document (c) the value or sufficiency of the
Collateral or (d) any failure by the Borrower to perform any of its obligations
under the Loan Documents. Each of the Administrative Agent and the Issuing Banks
may employ administrative agents and attorneys-in-fact and shall not be
responsible for the negligence or misconduct of any such administrative agents
or attorneys-in-fact so long as the Administrative Agent or each Issuing Bank,
as the case may be, was not grossly negligent in selecting or directing such
administrative agents or attorneys-in-fact, provided, only the Issuing Banks
shall issue, renew or extend Letters of Credit. Each of the Administrative Agent
and the Issuing Banks shall be entitled to rely upon any certification, notice
or other communication (including any thereof by telephone, telex, telecopier or
email) believed by it to be genuine and correct and to have been signed or given
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by the
Administrative Agent or such Issuing Bank, as the case may be. As to any matters
not expressly

 

37



--------------------------------------------------------------------------------

provided for by the Loan Documents, each of the Administrative Agent and the
Issuing Banks shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement in accordance with instructions signed by the
Majority Lenders, and such instructions of the Majority Lenders and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.

 

Section 8.03 Defaults. Neither the Administrative Agent nor any Issuing Bank
shall be deemed to have knowledge of the occurrence of a Default (other than the
non-payment to it of commitment fees or principal of or interest on Loans)
unless the Administrative Agent or such Issuing Bank, as the case may be, has
received notice from a Lender or the Borrower specifying such Default and
stating that such notice is a “Notice of Default”. In the event that the
Administrative Agent or such Issuing Bank receives such a notice of the
occurrence of a Default, the Administrative Agent or such Issuing Bank, as the
case may be, shall give prompt notice thereof to the Administrative Agent or
such Issuing Bank, as the case may be, and the Lenders. In the event of any
Default, the Administrative Agent shall (a) in the case of a Default that
constitutes an Event of Default, take either or both of the actions referred to
in clauses (a) and (b) of the first sentence of Section 6.02 if so directed by
the Required Lenders and (b) in the case of any Default, take such other action
with respect to such Default as shall be reasonably directed by the Required
Lenders. Unless and until the Administrative Agent shall have received such
directions, in the event of any Default, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interests of the
Lenders.

 

Section 8.04 Rights as a Lender. Each Person acting as the Administrative Agent
or an Issuing Bank that is also a Lender shall, in its capacity as a Lender,
have the same rights and powers under the Loan Documents as any other Lender and
may exercise the same as though it were not acting as the Administrative Agent
or an Issuing Bank, as the case may be, and the term “Lender” or “Lenders” shall
include such Person in its individual capacity. Each Person acting as the
Administrative Agent or an Issuing Bank and each of its Affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to
and generally engage in any kind of banking, trust or other business with the
Borrower and its Affiliates as if it were not acting as Administrative Agent or
an Issuing Bank, and such Person and its Affiliates may accept fees and other
consideration from the Borrower and its Affiliates for services in connection
with the Loan Documents or otherwise without having to account for the same to
the Lenders.

 

Section 8.05 Indemnification. The Lenders agree to indemnify each of the
Administrative Agent, the Issuing Banks, the Arranger and the Syndication Agent
(to the extent not reimbursed by the Borrower hereunder), ratably on the basis
of the respective principal amounts of the Loans outstanding made by the Lenders
(or, if no Loans are at the time outstanding, ratably on the basis of their
respective Commitments), for any and all Liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against the Administrative Agent, Issuing Banks, Arranger or Syndication Agent
(including the costs and expenses that the Borrower is obligated to pay under
the Loan Documents) in any way relating to or arising out of the Loan Documents
or any other documents contemplated thereby or referred to therein or the
transactions contemplated thereby or the enforcement of any of the terms thereof
or of any such other documents, provided that no Lender shall be liable for any
of the foregoing

 

38



--------------------------------------------------------------------------------

to the extent they arise from gross negligence or willful misconduct by the
Administrative Agent, any Issuing Bank, Arranger or Syndication Agent, as the
case may be. The Administrative Agent shall have no responsibility for
determining the accuracy or correctness of any information obtained by or
provided to the Administrative Agent by or on behalf of the Borrower regarding
the Borrower its business or any of its assets, including the Collateral,
whether in connection with any such notices, reports or other documents and
information, including the Borrower Base Report or any Collateral report or
otherwise.

 

Section 8.06 Non-Reliance on Administrative Agent, Issuing Banks and Other
Lenders. Each Lender agrees that it has made and will continue to make,
independently and without reliance on the Administrative Agent, any Issuing Bank
or any other Lender, and based on such documents and information as it deems
appropriate, its own credit analysis of the Borrower, its own evaluation of the
Collateral and its own decision to enter into the Loan Documents and to take or
refrain from taking any action in connection therewith. Each of the
Administrative Agent and the Issuing Banks shall not be required to keep itself
informed as to the performance or observance by the Borrower of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of the Borrower, any Subsidiary or the
Collateral. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by each of the Administrative
Agent or Issuing Banks under the Loan Documents, neither the Administrative
Agent nor any Issuing Bank, as the case may be, shall have any obligation to
provide any Lender with any information concerning the business, status or
condition of the Borrower or its Subsidiary, the Loan Documents or the
Collateral that may come into the possession of the Administrative Agent, such
Issuing Bank or any of their respective Affiliates.

 

Section 8.07 Execution and Amendment of Loan Documents on Behalf of the Lenders.
Each Lender hereby authorizes the Administrative Agent to execute and deliver,
in the name of and on behalf of such Lender, (a) the Security Agreement, (b) all
UCC financing and continuation statements and other documents the filing or
recordation of which are, in the determination of the Administrative Agent,
necessary or appropriate to create, perfect or maintain the existence or
perfected status of the Security Interest and (c) any other Loan Document
requiring execution by or on behalf of such Lender. The Administrative Agent
shall consent to any amendment of any term covenant, agreement or condition of
the Security Agreements or to any waiver of any right thereunder, if, but only
if, the Administrative Agent is directed to do so in writing by the Majority
Lenders; provided, however, that (i) the Administrative Agent shall not be
required to consent to any such amendment or waiver that affects its rights or
duties and (ii) the Administrative Agent shall not, unless directed to do so in
writing by each Lender, (A) consent to any assignment by the Borrower of any of
its rights or obligations under any such agreement or (B) release any Collateral
from the Security Interest, except as required or contemplated by the Loan
Documents.

 

Section 8.08 Resignation of the Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by giving notice thereof to the
Lenders, the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders may, after consultation with the Borrower and
the Issuing Banks, appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders and

 

39



--------------------------------------------------------------------------------

shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and after consultation with
the Borrower and the Issuing Banks, appoint a successor Administrative Agent.
Upon the acceptance by any Person of its appointment as a successor
Administrative Agent, such Person shall thereupon succeed to and become vested
with all the rights, powers, privileges, duties and obligations of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent under the Loan Documents
and the retiring Administrative Agent shall promptly transfer all Collateral
within its possession or control to the possession or control of the successor
Administrative Agent and shall execute and deliver such notices, instructions
and assignments as may be necessary or desirable to transfer the rights of the
Administrative Agent with respect to the Collateral to the successor
Administrative Agent. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article 8 shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent.

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01 Notices and Deliveries. (a) Notices and Materials Other than
Collateral. Except as provided in Section 9.01(b):

 

(i) Manner of Delivery. All notices, communications and materials (including all
Information) to be given or delivered pursuant to the Loan Documents shall,
except in those cases where giving notice by telephone is expressly permitted,
be given or delivered in writing (which shall include telex, telecopy and email
transmissions). Notices under Sections 1.02, 1.03(c), 1.05, 1.08 and 6.02 may be
by telephone, promptly, in the case of each notice other than one under
Section 6.02, confirmed in writing. In the event of a discrepancy between any
telephonic notice and any written confirmation thereof, such written
confirmation shall be deemed the effective notice except to the extent that the
Administrative Agent has acted in reliance on such telephonic notice. All
electronic notices delivered pursuant to this Agreement may be treated as
original notices in the manner as provided in the Uniform Electronic
Transactions Act of California as in effect in the State of California.

 

(ii) Addresses. All notices, communications and materials to be given or
delivered pursuant to the Loan Documents shall be given or delivered at the
following respective addresses and telex, telecopier, email addresses and
telephone numbers and to the attention of the following individuals or
departments:

 

  (A) if to the Borrower, to it at:

 

    California Steel Industries, Inc

    14000 San Bernardino Ave.

    Fontana, CA 92335

    Telecopier No.: 909-350-6223

    Telephone No.: 909-350-6200

    Attention: Ricardo Bernardes, Executive Vice President

 

40



--------------------------------------------------------------------------------

  (B) if to the Administrative Agent, to it at:

 

    Mizuho Corporate Bank, Ltd.

    350 S. Grand Avenue, Suite 1500

    Los Angeles, California 90071

    Telecopier No.: 213-243-4896

    Telephone No.: 213-243-4560

    Attention: Credit Administration Department

 

  (C) if to the Primary Issuing Bank, to it at:

 

    Mizuho Corporate Bank, Ltd.

    350 S. Grand Avenue, Suite 1500

    Los Angeles, California 90071

    Telecopier No.: 213-243-4896

    Telephone No.: 213-243-4560

    Attention: Credit Administration Department

 

  (D) if to the Alternate Issuing Bank, to it at:

 

    Wells Fargo Bank, N.A.

    One Front Street, 21st Floor

    San Francisco, California 94111

    Telecopier No.: 415-975-6284

    Telephone No.: 800-798-2815 Opt.1

    Attention: Standby Letters of Credit Dept.

 

(E) if to any Lender, to it at the address or telex, telecopier, email address
or telephone number and to the attention of the individual or department, set
forth below such Lender’s name under the heading “Notice Address” on Annex A or,
in the case of a Lender that becomes a Lender pursuant to an assignment, set
forth under the heading “Notice Address” in the Notice of Assignment given to
the Borrower and the Administrative Agent with respect to such assignment;

 

or at such other address or telex, telecopier, email address or telephone number
or to the attention of such other individual or department as the party to which
such information pertains may hereafter specify for the purpose in a notice
specifically captioned “Notice of Change of Address” given to (x) if the party
to which such information pertains is the Borrower, the Administrative Agent,
each Issuing Bank and each Lender, (y) if the party to which such information
pertains is the Administrative Agent, each Issuing Bank, the Borrower and each

 

41



--------------------------------------------------------------------------------

Lender and (z) is the party to which such information pertains is a Lender, the
Borrower, each Issuing Bank and the Administrative Agent.

 

(iii) Effectiveness. Each notice and communication and any material to be given
or delivered pursuant to the Loan Documents shall be deemed so given or
delivered (A) if sent by registered or certified mail, postage prepaid, return
receipt requested, on the seventh Business Day after such notice, communication
or material, addressed as above provided, is delivered to a United States post
office and a receipt therefor is issued thereby, (B) if sent by any other means
of physical delivery, when such notice, communication or material is delivered
to the appropriate address as above provided, (C) if sent by telex, when such
notice, communication or material is transmitted to the appropriate number
determined as above provided in this Section 9.01 and the appropriate
answer-back is received, (D) if sent by telecopier, when such notice,
communication or material is transmitted to the appropriate telecopier number as
above provided and is received at such number, (E) if given by telephone, when
communicated to the individual or any member of the department specified as the
individual or department to whose attention notices, communications and
materials are to be given or delivered and (F) if sent via email, when such
notice, communication or material is transmitted to the appropriate email
address as above provided, or, in the case of notice by the Administrative Agent
to the Borrower under Section 6.02 given by telephone as above provided, if any
individual or any member of the department to whose attention notices,
communications and materials are to be given or delivered is unavailable at the
time, to any other officer or employee of the Borrower, except that (x) notices
of a change of address, telex, telecopier, email address or telephone number or
individual or department to whose attention notices, communications and
materials are to be given or delivered shall not be deemed given until received
and (y) notices, communications and materials to be given or delivered to the
Administrative Agent, any Issuing Bank or any Lender pursuant to Sections 1.02,
1.03(c), 1.05, 1.08 and 1.10(e) and Article 5 shall not be deemed given or
delivered until received by the officer of the Administrative Agent, such
Issuing Bank or such Lender responsible, at the time, for the administration of
the Loan Documents.

 

(iv) Reasonable Notice. Any requirement under Applicable Law of reasonable
notice by the Administrative Agent, Issuing Banks or the Lenders to the Borrower
of any event in connection with, or in any way related to, the Loan Documents or
the exercise by the Administrative Agent, Issuing Banks or the Lenders of any of
their rights thereunder shall be met if notice of such event is given to the
Borrower in the manner prescribed above at least ten (10) days before (A) the
date of such event or (B) the date after which such event will occur.

 

(b) Collateral. Until the Administrative Agent shall otherwise specify, all cash
Collateral to be delivered to the Administrative Agent pursuant to the Loan
Documents shall be delivered to the Administrative Agent via wire transfer to an
account designated by the Administrative Agent. All other Collateral to be
delivered to the Administrative Agent pursuant to the Loan Documents shall be
delivered to such Person, at such address, by such means and in such manner as
the Administrative Agent may designate.

 

42



--------------------------------------------------------------------------------

Section 9.02 Expenses; Indemnification. Whether or not any Loans are made or
Letters of Credit are issued, extended or renewed hereunder, the Borrower shall:

 

(a) pay or reimburse the Administrative Agent, each Issuing Bank and each Lender
for all transfer, documentary, stamp and similar taxes, and all recording and
filing fees and taxes, payable in connection with, arising out of, or in any way
related to, the execution, delivery and performance of the Loan Documents, the
making of the Loans or the issuance, extension or renewal of the Letters of
Credit;

 

(b) pay or reimburse the Administrative Agent and each Issuing Bank for all
costs and expenses (including fees and disbursements of legal counsel,
appraisers, accountants and other experts employed or retained by the
Administrative Agent and such Issuing Bank) incurred by the Administrative Agent
and such Issuing Bank in connection with, arising out of, or in any way related
to (i) the negotiation, preparation, execution and delivery of (A) the Loan
Documents (in accordance with the terms set forth in the Fee Letters) and
(B) whether or not executed, any waiver, amendment or consent thereunder or
thereto, (ii) the administration of and any operations under the Loan Documents,
(iii) consulting with legal counsel, appraisers, accountants or other experts
with respect to any matter in any way arising out of, related to, or connected
with, the Loan Documents, including (A) the protection or preservation of the
Collateral, (B) the protection, preservation, exercise or enforcement of any of
the rights of the Administrative Agent, Issuing Banks or the Lenders in, under
or related to the Collateral or the Loan Documents, or (C) the performance of
any of the obligations of the Administrative Agent or Issuing Banks under or
related to the Loan Documents, (iv) protecting or preserving the Collateral or
(v) protecting, preserving, exercising or enforcing any of the rights of the
Administrative Agent, Issuing Banks or the Lenders in, under or related to the
Collateral or the Loan Documents, including defending the Security Interest as a
valid, perfected, first priority security interest in the Collateral subject
only to Permitted Liens;

 

(c) pay or reimburse each Lender for all costs and expenses (including fees and
disbursements of legal counsel and other experts employed or retained by such
Lender) incurred by such Lender in connection with, arising out of, or in any
way related to (i) the protection, preservation, exercise or enforcement of any
of its rights in, under or related to the Collateral or the Loan Documents or
(ii) protecting, preserving, exercising or enforcing any of its rights in, under
or related to the Collateral or the Loan Documents; and

 

(d) indemnify and hold each Indemnified Person harmless from and against all
losses (including judgments, penalties and fines) suffered, and pay or reimburse
each Indemnified Person for all costs and expenses (including fees and
disbursements of legal counsel and other experts employed or retained by such
Indemnified Person) incurred, by such Indemnified Person in connection with,
arising out of, or in any way related to (i) any Loan Document Related Claim
(whether asserted by such Indemnified Person or the Borrower or any other
Person), including the prosecution or defense thereof and any litigation or
proceeding with respect thereto (whether or not, in the case of any such
litigation or proceeding, such Indemnified Person is a party thereto), or
(ii) any investigation, governmental or otherwise, arising out of, related to,
or in any way connected with, the Loan Documents or the relationships
established thereunder, except that the foregoing indemnity shall not be
applicable to any loss suffered by any Indemnified Person to the extent such
loss is determined by a judgment of a court that is

 

43



--------------------------------------------------------------------------------

binding on the Borrower and such Indemnified Person, final and not subject to
review on appeal, to be the result of acts or omissions on the part of such
Indemnified Person constituting (x) willful misconduct, (y) knowing violations
of law or (z) in the case of claims by the Borrower against such Indemnified
Person, such Indemnified Person’s failure to observe any other standard
applicable to it under any of the other provisions of the Loan Documents or, but
only to the extent not waivable thereunder, Applicable Law.

 

Section 9.03 Amounts Payable Due upon Request for Payment. All amounts payable
by the Borrower under Section 9.02 and under the other provisions of the Loan
Documents shall, except as otherwise expressly provided, be immediately due upon
request for the payment thereof.

 

Section 9.04 Remedies of the Essence. The various rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders under the Loan Documents
are of the essence of those agreements, and the Administrative Agent, the
Issuing Banks and the Lenders shall be entitled to obtain a decree requiring
specific performance of each such right and remedy.

 

Section 9.05 Rights Cumulative. Each of the rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders under the Loan Documents
shall be in addition to all of their other rights and remedies under the Loan
Documents and Applicable Law, and nothing in the Loan Documents shall be
construed as limiting any such rights or remedies.

 

Section 9.06 Disclosures. The Administrative Agent, the Issuing Banks and the
Lenders may disclose to, and exchange and discuss with, any other Person (the
Administrative Agent, the Issuing Banks, the Lenders and each such other Person
being hereby authorized to do so) any information concerning the Collateral or
the Borrower or any Subsidiary (whether received by the Administrative Agent,
Issuing Banks, or the Lenders or such other Person in connection with or
pursuant to the Loan Documents or otherwise) for the purpose of (a) complying
with Applicable Law, provided that to the extent practical and legally
permissible, notice shall be given to the Borrower prior to any such disclosure
except in connection with any examination of the business or financial condition
of the Administrative Agent, such Issuing Bank or such Lender by a governmental
agency, (b) protecting or preserving the Collateral, (c) protecting, preserving,
exercising or enforcing any of their rights in, under or related to the
Collateral or the Loan Documents, (d) performing any of their obligations under
or related to the Loan Documents or (e) consulting with respect to any of the
foregoing matters.

 

Section 9.07 Amendments; Waivers. Any term, covenant, agreement or condition of
the Loan Documents may be amended, and any right under the Loan Documents may be
waived, if, but only if, such amendment or waiver is in writing and is signed by
(a) the Majority Lenders and, if the rights and duties of the Administrative
Agent or any Issuing Bank are affected thereby, by the Administrative Agent or
such Issuing Bank, as the case may be, and (b) in the case of an amendment with
respect to any Loan Document, by the Borrower; provided, however, that no
amendment or waiver shall be effective, unless in writing and signed by each
Lender affected thereby, to the extent it (i) increases the aggregate amount of
the Commitments or changes the amount of such Lender’s Commitment, (ii) reduces
the principal of or the rate of interest on such Lender’s Loans or

 

44



--------------------------------------------------------------------------------

Notes or the fees payable to such Lender hereunder, (iii) postpones any date
fixed for any payment of principal of or interest on such Lender’s Loans or
Notes or the fees payable to such Lender hereunder, (iv) amends this
Section 9.07, Section 9.09 or any provision of this Agreement requiring the
consent or other action of a specified percentage of the Lenders, or (v) release
any portion of the Collateral; provided, further, that no amendment or waiver
shall be effective, unless in writing and signed by the Required Lenders, to the
extent it amends Sections 4.10, 4.18, 4.22 or 4.23, or the definitions related
thereto. Unless otherwise specified in such waiver, a waiver of any right under
the Loan Documents shall be effective only in the specific instance and for the
specific purpose for which given. No election not to exercise, failure to
exercise or delay in exercising any right, nor any course of dealing or
performance, shall operate as a waiver of any right of the Administrative Agent,
any Issuing Bank or any Lender under the Loan Documents or Applicable Law, nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right of the
Administrative Agent, any Issuing Bank or any Lender under the Loan Documents or
Applicable Law.

 

Section 9.08 Set-Off; Suspension of Payment and Performance. Each of the
Administrative Agent, each Issuing Bank and each Lender is hereby authorized by
the Borrower, at any time and from time to time, without notice, (a) during any
Event of Default, to set off against, and to appropriate and apply to the
payment of, the Liabilities of the Borrower under the Loan Documents (whether
owing to such Person or to any other Person that is the Administrative Agent, an
Issuing Bank or a Lender and whether matured or unmatured, fixed or contingent
or liquidated or unliquidated) any and all Liabilities owing by such Person or
any of its Affiliates to the Borrower or any Subsidiary (whether payable in
Dollars or any other currency, whether matured or unmatured and, in the case of
Liabilities that are deposits, whether general or special, time or demand and
however evidenced and whether maintained at a branch or office located within or
without the United States) and (b) during any Default, to suspend the payment
and performance of such Liabilities owing by such Person or its Affiliates and,
in the case of Liabilities that are deposits, to return as unpaid for
insufficient funds any and all checks and other items drawn against such
deposits.

 

Section 9.09 Sharing of Recoveries. (a) Each Lender agrees that, if, for any
reason, including as a result of (i) the exercise of any right of counterclaim,
set-off, banker’s lien or similar right, (ii) its claim in any applicable
bankruptcy, insolvency or other similar law being deemed secured by a Debt owed
by it to the Borrower, including a claim deemed secured under Section 506 of the
Bankruptcy Code, or (iii) the allocation of payments by the Administrative
Agent, any Issuing Bank or the Borrower in a manner contrary to the provisions
of Section 1.12, such Lender shall receive payment of a proportion of the
aggregate amount due and payable to it hereunder as principal, interest or
commitment fees that is greater than the proportion received by any other Lender
in respect of the aggregate of such amounts due and payable to such other Lender
hereunder, then the Lender receiving such proportionately greater payment shall
purchase participations (which it shall be deemed to have done simultaneously
upon the receipt of such payment) in the rights of the other Lenders hereunder
so that all such recoveries with respect to such amounts due and payable
hereunder (net of costs of collection) shall be pro rata; provided that if all
or part of such proportionately greater payment received by the purchasing
Lender is thereafter recovered by or on behalf of the Borrower from such Lender,
such purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such Lender to the extent of such recovery,
but without interest (unless the purchasing Lender is required to pay interest
on the amount recovered to the Person recovering such amount, in which case the
selling

 

45



--------------------------------------------------------------------------------

Lender shall be required to pay interest at a like rate). The Borrower expressly
consents to the foregoing arrangements and agrees that any holder of a
participation in any rights hereunder so purchased or acquired pursuant to this
Section 9.09(a) shall, with respect to such participation, be entitled to all of
the rights of a Lender under Sections 7.02, 9.02 and 9.08 and may exercise any
and all rights of set-off with respect to such participation as fully as though
the Borrower were directly indebted to the holder of such participation for
Loans in the amount of such participation.

 

(b) Each Lender agrees to exercise any right of counterclaim, set-off, banker’s
lien or similar right that it may have in respect of the Borrower in a manner so
as to apportion the amount subject to such exercise, on a pro rata basis,
between (i) obligations of the Borrower for amounts subject to the sharing
provisions of Section 9.09(a) and (ii) other Liabilities of the Borrower.
Notwithstanding the provisions of Section 9.09(a), each Lender shall be entitled
to exercise any right of counterclaim, set-off, banker’s lien or similar right
that it may have in respect of the Borrower in any manner as it may choose and
to apply the amount subject to such exercise to the payment of Liabilities of
the Borrower other than obligations subject to the sharing provisions of
Section 9.09(a).

 

Section 9.10 Assignments and Participations. (a) Assignments. (i) The Borrower
may not assign any of its rights or obligations under the Loan Documents without
the prior written consent of the Administrative Agent, each Issuing Bank and
each Lender, and no assignment of any such obligation shall release the Borrower
therefrom unless Administrative Agent, each Issuing Bank and each Lender shall
have consented to such release in a writing specifically referring to the
obligation from which the Borrower is to be released.

 

(ii) Each Lender may from time to time assign any or all of its rights and
obligations under the Loan Documents and with respect to the Collateral in
amount of at least $5,000,000 to one or more Persons (i) with the consent of the
Administrative Agent and each Issuing Bank but without the consent of the
Borrower if to an Affiliate of the assigning Lender and (ii) with the consent of
the Administrative Agent, each Issuing Bank and the Borrower (which consent
shall not be unreasonably withheld or delayed) if to any other Person; provided
that no such assignment shall be effective unless and until a Notice of
Assignment (substantially in the form of Schedule 9.10(a)) with respect thereto,
duly executed by the assignor and the assignee, shall have been given to the
Borrower and the Administrative Agent and, except in the case of an assignment
by the Lender that is the Administrative Agent, the Administrative Agent shall
have been paid an assignment fee of $3,500; provided, further that no consent of
the Borrower shall be required in any event following the occurrence and
continuation of a Default or Event of Default. Any assignment effected hereby by
a Lender of any or all of its obligations under the Loan Documents in accordance
with this Section 9.10(a)(ii) shall release such Lender therefrom if (A) such
assignment is consented to in writing by the Administrative Agent. In the event
of any such assignment by a Lender, the Borrower shall, against receipt of the
existing Notes of the assignor Lender, issue new Notes to the assignee Lender
and, in the case of a partial assignment, to the assignor Lender, appropriately
reflecting such assignment.

 

(b) Participations. Each Lender may from time to time sell or otherwise grant
participations in any or all of its rights and obligations under the Loan
Documents and with

 

46



--------------------------------------------------------------------------------

respect to the Collateral without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or any other Lender.

 

(c) Rights of Assignees and Participants. Each assignee of, and each holder of a
participation in, the rights of any Lender under the Loan Documents and with
respect to the Collateral, if and to the extent the applicable assignment or
participation agreement so provides, (i) shall, with respect to its assignment
or participation, be entitled to all of the rights of a Lender (as fully, in the
case of a holder of a participation, as though it were a Lender) and (ii) may
exercise any and all rights of set-off or banker’s lien with respect thereto (as
fully, in the case of a holder of a participation, as though the Borrower were
directly indebted to such holder for amounts payable under the Loan Documents to
which such holder is entitled under the applicable participation agreement);
provided, however, that no assignee or holder of a participation shall be
entitled to any amounts that would otherwise be payable to it with respect to
its assignment or participation under Section 1.13 or Section 7.02 unless
(x) such amounts are payable in respect of Regulatory Changes that are enacted,
adopted or issued after the date the applicable assignment or participation
agreement was executed or (y) such amounts would have been payable to the Lender
that made such assignment or granted such participation if such assignment had
not been made or such participation granted.

 

(d) Pledges. Pledges of Loans (i) to Federal Reserve Banks in accordance with
applicable law and (ii) by any Lender that is a fund that regularly invests in
bank loans to any trustee or other representative of holders of obligations owed
or securities issued by such fund as security for such obligations or
securities, are permitted; provided, however that in no case is the Lender
relieved of its obligations and liabilities under the Loan Documents.

 

Section 9.11 US Patriot Act. Each of the Administrative Agent, each Issuing Bank
and each Lender hereby notifies the Borrower that pursuant to the requirements
of the Uniting and Strengthening America by Providing the Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) (or any other similar
Applicable Law to which the Administrative Agent, such Issuing Bank or such
Lender may be subject), it may be required to obtain, verify and record
information that identifies the Borrower which information includes the name and
address of the Borrower and other information that will allow the Administrative
Agent, such Issuing Bank or such Lender to identify the Borrower in accordance
with the Patriot Act. The Borrower agrees to cooperate with each the
Administrative Agent, each Issuing Bank and each Lender and provide true,
accurate and completer information to the Administrative Agent, such Issuing
Bank and such Lender in response to any such request. The Borrower shall take
reasonable measures to ensure compliance with all applicable anti-terrorism laws
and similar laws including (i) the Executive Order No. 13224 of September 23,
2001 - Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism (the Executive Order), and (ii) the
Patriot Act.

 

Section 9.12 Governing Law. This Agreement and the Notes and all matters arising
out of or relating to this Agreement (including matters relating to the Maximum
Permissible Rate) shall be construed in accordance with and governed by the law
of the State of New York.

 

47



--------------------------------------------------------------------------------

Section 9.13 Judicial Proceedings; Waiver of Jury Trial. Any judicial proceeding
brought against the Borrower with respect to any Loan Document Related Claim may
be brought in any court of competent jurisdiction in the City of New York, and,
by execution and delivery of this Agreement, the Borrower (a) accepts, generally
and unconditionally, the nonexclusive jurisdiction of such courts and any
related appellate court and irrevocably agrees to be bound by any judgment
rendered thereby in connection with any Loan Document Related Claim and
(b) irrevocably waives any objection it may now or hereafter have as to the
venue of any such proceeding brought in such a court or that such a court is an
inconvenient forum. The Borrower hereby waives personal service of process and
consents that service of process upon it may be made by certified or registered
mail, return receipt requested, at its address specified or determined in
accordance with the provisions of Section 9.01(a)(ii), and service so made shall
be deemed completed on the third Business Day after such service is deposited in
the mail. Nothing herein shall affect the right of the Administrative Agent, any
Issuing Bank, any Lender or any other Indemnified Person to serve process in any
other manner permitted by law or shall limit the right of the Administrative
Agent, any Issuing Bank, any Lender or any other Indemnified Person to bring
proceedings against the Borrower in the courts of any other jurisdiction. Any
judicial proceeding by the Borrower against the Administrative Agent, any
Issuing Bank, or any Lender involving any Loan Document Related Claim shall be
brought only in a court located in, in the case of the Administrative Agent and
the Primary Issuing Bank, the City and State of New York and, in the case of a
Lender, the jurisdiction in which such Lender’s principal United States office
is located. THE BORROWER, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH
LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY LOAN
DOCUMENT RELATED CLAIM.

 

Section 9.14 LIMITATION OF LIABILITY. NEITHER THE ADMINISTRATIVE AGENT, THE
ISSUING BANKS, NOR THE LENDERS NOR ANY OTHER INDEMNIFIED PERSON SHALL HAVE ANY
LIABILITY WITH RESPECT TO, AND THE BORROWER HEREBY WAIVES, RELEASES AND AGREES
NOT TO SUE FOR, ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES SUFFERED BY THE
BORROWER IN CONNECTION WITH ANY LOAN DOCUMENT RELATED CLAIM.

 

Section 9.15 Severability of Provisions. Any provision of the Loan Documents
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. To the extent permitted by Applicable Law, the Borrower hereby
waives any provision of Applicable Law that renders any provision of the Loan
Documents prohibited or unenforceable in any respect.

 

Section 9.16 Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

 

Section 9.17 Survival of Obligations. Except as otherwise expressly provided
therein, the rights and obligations of the Borrower, the Administrative Agent,
the Issuing Banks, the Lenders and the other Indemnified Persons under the Loan
Documents shall survive the Repayment Date and the termination of the Security
Interest.

 

48



--------------------------------------------------------------------------------

Section 9.18 Entire Agreement. This Agreement, the Notes and the Fee Letters
embody the entire agreement among the Borrower, the Administrative Agent,
Issuing Banks and the Lenders relating to the subject matter hereof and
supersede all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.

 

Section 9.19 Successors and Assigns. All of the provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

ARTICLE 10

 

INTERPRETATION

 

Section 10.01 Definitional Provisions. (a) Defined Terms. For the purposes of
this Agreement:

 

“Account Receivable” has the meaning ascribed to such term in the Security
Agreement.

 

“Accumulated Funding Deficiency” has the meaning ascribed to such term in
Section 302 of ERISA.

 

“Adjusted Eurodollar Rate” means, for any Interest Period, a rate per annum
(rounded upward, if necessary, to the next higher 1/16 of 1%) equal to the rate
obtained by dividing (i) the Eurodollar Rate for such Interest Period by (ii) a
percentage equal to 1 minus the Reserve Requirement in effect from time to time
during such Interest Period.

 

“Adjustment Date” means each date which is the first day of the month
immediately following the month in which (i) the Borrower’s quarterly unaudited
financial statements and related certificate are required to be delivered by the
Borrower pursuant to Section 5.01(a) and (ii) the Borrower’s annual audited
financial statements and related certificate are required to be delivered by the
Borrower pursuant to Section 5.01(b).

 

“Administrative Agent” means Mizuho Corporate Bank, Ltd., as administrative
agent for and representative (within the meaning of Section 9-102(72)(E) of the
Uniform Commercial Code) of the Lenders under the Loan Documents, and any
successor Administrative Agent appointed pursuant to Section 8.08.

 

“Administrative Agent’s Office” means the address of the Administrative Agent
specified in or determined in accordance with the provisions of
Section 9.01(ii).

 

“Affiliate” means, with respect to a Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such first Person; unless otherwise specified,
“Affiliate” means an Affiliate of the Borrower.

 

“Agency Account Agreement” has the meaning ascribed to such term in the
Section 4.05

 

49



--------------------------------------------------------------------------------

“Agreement” means this Agreement, including all schedules, annexes and exhibits
hereto.

 

“Agreement Date” means the date set forth as such on the last signature page
hereof.

 

“Alternate Issuing Bank” means Wells Fargo Bank, N.A., as an issuing bank under
the Loan Documents.

 

“Applicable Law” means, anything in Section 9.12 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and
(ii) all applicable provisions of all (A) constitutions, statutes, rules,
regulations and orders of governmental bodies, (B) Governmental Approvals and
(C) orders, decisions, judgments and decrees of all courts (whether at law or in
equity or admiralty) and arbitrators.

 

“Applicable Margin” means, from the Agreement Date through the Maturity Date,
for each period commencing on an Adjustment Date through the date immediately
preceding the next Adjustment Date, a rate per annum equal to the following,
determined on the basis of the Leverage Ratio:

 

Level 

--------------------------------------------------------------------------------

 

Leverage Ratio  

--------------------------------------------------------------------------------

  

Eurodollar

Rate

Margin

--------------------------------------------------------------------------------

   

Base Rate

Margin

--------------------------------------------------------------------------------

   

Commitment

Fee

--------------------------------------------------------------------------------

 

I

  Equal to or less than 1.0 to 1.0    0.50 %   0.00 %   0.100 %

II

  Greater than 1.0 to 1.0 but equal to or less than 1.75 to 1.0    0.65 %   0.00
%   0.125 %

III

  Greater than 1.75 to 1.0 but equal to or less than 2.5 to 1.0    0.75 %   0.00
%   0.150 %

IV

  Greater than 2.5 to 1.0 but equal or less than 3.5 to 1.0    0.90 %   0.00 %  
0.200 %

V

  Greater than 3.5 to 1.0 but equal or less than 4.5 to 1.0    1.20 %   0.00 %  
0.250 %

VI

  Greater than 4.5 to 1.0    1.50 %   0.50 %   0.300 %

 

The calculation of the Applicable Margin and commitment fee rate for purposes of
Section 1.08(b) shall be determined based upon the most recent financial
statements required to be delivered pursuant to Section 5.01(a) or (b) and a
certificate of the chief financial officer of the Borrower setting forth
the Leverage Ratio as of the end of the quarter for which such financial
statements were delivered; provided that (a) for the period commencing on the
Agreement Date to (but not including) the first Adjustment Date, the Applicable
Margin shall be set at Level I, and (b) the commitment fee rate shall be set at
Level I and (c) if the Borrower shall fail to deliver the financial statements
for any period as required by Section 5.01(a) or (b), the Applicable Margin and
commitment fee rate from the date on and after the date such financial
statements were required to be delivered until the same are so delivered shall
be set at Level VI.

 

“Approved Customs Broker” means Carmichael International Services.

 

“Arranger” means Mizuho Corporate Bank, Ltd.

 

50



--------------------------------------------------------------------------------

“Bank Taxes” means any net income or franchise tax imposed upon any Lender by
any jurisdiction (or political subdivision thereof) in which such Lender or any
of its Lending Offices is located.

 

“Base Financial Statements” means the most recent, audited, consolidated balance
sheet of the Borrower and its Subsidiaries referred to in Schedule 5.02(a) and
the related statements of income, retained earnings and, as applicable, changes
in financial position or cash flows for the fiscal year ended with the date of
such balance sheet.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate in effect on such day and (ii) one-half of one percent (1/2%) above
the Federal Funds Rate in effect on such day.

 

“Base Rate Loan” means any Loan the interest on which is, or is to be, as the
context may require, computed on the basis of the Base Rate.

 

“BofA” means Bank of America, National Association.

 

“Borrower” means California Steel Industries, Inc., a Delaware corporation.

 

“Borrowing Base” means at the relevant time of reference thereto, an amount
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders and the Administrative Agent, as adjusted
pursuant to the provisions below, which is equal to the sum of:

 

(a) 80% of Eligible Accounts Receivables for which invoices have been issued and
are payable; plus

 

(b) 60% of the Net Book Value of Eligible Inventory.

 

The Administrative Agent may, in its discretion, from time to time, upon five
(5) days notice to the Borrower, (x) reduce the lending formula with respect to
Eligible Accounts Receivable to the extent that the Administrative Agent
determines that: (i) the dilution with respect of the Accounts Receivable for
any period has increased in any material respect or may be reasonably
anticipated to increase in any material respect above the historical levels, or
(ii) the general creditworthiness of account debtors or other obligors of the
Borrower has declined or (y) reduce the lending formula(s) with respect to
Eligible Inventory to the extent that the Administrative Agent determines that:
(i) the number of days of the turnover of the inventory of the Borrower for any
period has changed in any material adverse respect, (ii) the liquidation value
of the Eligible Inventory , or any category thereof, has decreased, or (iii) the
nature and quality of the inventory of the Borrower has deteriorated in any
material respect or the mix of such inventory has changed materially. In
determining whether to reduce the lending formula(s), the Administrative Agent
may consider events, conditions, contingencies or risks which are also
considered in determining Eligible Accounts Receivable, Eligible Inventory or in
establishing the Reserves.

 

“Borrowing Base Report” means a Borrowing Base Report signed by the chief
financial officer of the Borrower and in substantially the form of Schedule
5.01(g).

 

51



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
Lenders in New York City are authorized to close.

 

“Capital Expenditure” means any expenditure for any item that is or should be
included as an addition to “Property, Plant and Equipment” in accordance with
GAAP.

 

“Capitalized Leases” means leases under which the Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with Generally Accepted Accounting
Principles.

 

“Capital Security” means, with respect to any Person, (i) any share of capital
stock of such Person or (ii) any security convertible into, or any option,
warrant or other right to acquire, any share of capital stock of such Person.

 

“Cash Collateral Account” has the meaning ascribed to such term in the Security
Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all property in which a Lien is created pursuant to the Loan
Documents.

 

“Collateral Account” has the meaning ascribed to such term in Section 4.05.

 

“Commitment” of any Lender means (i) the amount set forth opposite such Lender’s
name under the heading “Commitment” on Annex A or, in the case of a Lender that
becomes a Lender pursuant to an assignment, the amount of the assignor’s
Commitment assigned to such Lender, in either case as the same may be reduced
from time to time pursuant to Section 1.08(b) or increased or reduced from time
to time pursuant to assignments in accordance with Section 9.10(a), or (ii) as
the context may require, the obligation of such Lender to make Loans in an
aggregate unpaid principal amount not exceeding such amount.

 

“Commitment Percentage” means with respect to each Lender, the percentage set
forth on Annex A as such Lender’s percentage of the Total Commitment.

 

“Consolidated EBITDA” means for any period, an amount equal to the consolidated
earnings (or loss) from the operations of the Borrower and its Subsidiaries,
after all expenses and other proper charges but before payment or provision for
any income taxes or interest expense for such period plus depreciation,
amortization and all other noncash charges for such period, all determined in
accordance with Generally Accepted Accounting Principles.

 

“Consolidated Funded Indebtedness” means for any period, on a consolidated
basis, the average principal amount outstanding during such period in respect of
all Indebtedness of the Borrower and its Subsidiaries for borrowed money and
Indebtedness in respect of Capitalized Leases, in each case determined in
accordance with Generally Accepted Accounting Principles.

 

52



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means for any period, the amount if interest
required to be paid or accrued by the Borrower and its Subsidiaries during such
period on all Indebtedness of the Borrower and its Subsidiaries outstanding
during all or any part of such period, whether such interest was or is required
to be reflected as in item of expense or capitalized, including payments
consisting of interest in respect of any Capitalized Lease, or any synthetic
lease and including commitment fees, agency fees, facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money.

 

“Consolidated Net Income” means, for any period, the amount of consolidated net
income of the Borrower and its Subsidiaries for such period, after deduction of
all expenses, taxes and other proper charges, determined in accordance with
Generally Accepted Accounting Principles.

 

“Consolidated Tangible Net Worth” means the excess of Consolidated Total Assets
over Consolidated Total Liabilities, and less the sum of:

 

(a) the total book value of all assets of the Borrower and its Subsidiaries
properly classified as intangible assets under Generally Accepted Accounting
Principles, including such items as goodwill, the purchase price of acquired
assets in excess of the fair market value thereof, trademarks, trade names,
service marks, brand names, copyrights, patents and licenses, and rights with
respect to the foregoing; plus

 

(b) all amounts representing any write-up in the book value of any assets of the
Borrower or its Subsidiaries resulting from a revaluation thereof subsequent to
December 31, 2004; plus

 

(c) to the extent otherwise includable in the computation of Consolidated
Tangible Net Worth, any equity subscriptions receivable; plus

 

(d) the value of the Investments of the Borrower and its Subsidiaries in any of
its Affiliates.

 

“Consolidated Total Assets” means the sum of all assets (“consolidated balance
sheet assets”) of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with Generally Accepted Accounting Principles.

 

“Consolidated Total Liabilities” means all liabilities of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with Generally
Accepted Accounting Principles.

 

“Contract” means (i) any agreement (whether bi-lateral or uni-lateral or
executory or non-executory and whether a Person entitled to rights thereunder is
so entitled directly or as a third-party beneficiary), including an indenture,
lease or license, (ii) any deed or other instrument of conveyance, (iii) any
certificate of incorporation or charter and (iv) any bylaw. Unless otherwise
specified, Contract means any of the foregoing to which the Borrower is a party
or by which the Borrower or its property is bound.

 

“Current Assets” means, at any time, the current assets of the Borrower as of
such time.

 

53



--------------------------------------------------------------------------------

“Customs Agent Agreement” means each Customs Agent Agreement in the form of
Exhibit B entered into among the Borrower, the Approved Customs Agent and the
Administrative Agent.

 

“Debt” means any Liability that constitutes “debt” or “Debt” under section
101(11) of the Bankruptcy Code or under the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any analogous Applicable Law.

 

“Default” means any condition or event that constitutes an Event of Default or
that with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivative Contract” means a forward contract, futures contract, swap, option
or other financing agreement or arrangement (including, without limitation,
caps, floors, collars and similar agreements), the value of which is dependent
upon interest rates, currency exchange rates, commodities or other indices.

 

“Distribution” means the declaration or payment of any divided on or in respect
of any shares of any class of capital stock of the Borrower, other than
dividends payable solely in shares of common stock of the Borrower; the purchase
redemption or other retirement of any shares of any class of capital stock of
the Borrower, directly or indirectly through a Subsidiary of the Borrower or
otherwise; the return of capital by the Borrower to its shareholders as such; or
any other distribution on or in respect of any shares of any class of capital
stock of the Borrower.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“Eligible Accounts Receivable” means the aggregate of the unpaid portions of
Accounts Receivable (net of any credits, rebates, offsets, holdbacks or other
adjustments or commissions payable to third parties that are adjustments to such
Accounts Receivable) (a) that the Borrower reasonably and in good faith
determines to be collectible; (b) that are with account debtors or other
obligors that (i) are not Affiliates of the Borrower; provided, however, at any
time up to $2,500,000 of Accounts Receivable owed by Persons who are Affiliates
of the Borrower (other than Subsidiaries of the Borrower or Persons who own
Voting Stock of the Borrower) and otherwise qualify as Eligible Accounts
Receivable may be considered Eligible Accounts Receivable, (ii) purchased the
goods or services giving rise to the relevant Account Receivable in an arm’s
length transaction, and (iii) are not insolvent or involved in any case or
proceeding, whether voluntary or involuntary, under any bankruptcy,
reorganization, arrangement, insolvency, adjustment of debt, dissolution,
liquidation or similar law of any jurisdiction; (c) that are in payment of
obligations that have been fully performed, do not consist of progress billings
or bill and hold invoices (except bill and hold invoices of up to $500,000 in
the aggregate at any time) and are not subject to dispute or any other similar
claims that would reduce the cash amount payable therefor; (d) that are not
subject to any pledge, restriction, security interest or other lien or
encumbrance other than those created by the Loan Documents; (e) in which the
Administrative Agent has a valid and perfected first priority security interest;
(f) that are not outstanding for more than (i) ninety (90) days past the earlier
to occur of (A) the date of the respective invoices therefor and (B) the date of
shipment thereof in the case of goods or the end of the calendar month following
the provision thereof in the case of services or (ii) sixty (60)

 

54



--------------------------------------------------------------------------------

days past the due date therefor; (g) that are not due from any single account
debtor or other obligor if more than twenty percent (20%) of the aggregate
amount of all Accounts Receivable owing from such account debtor or other
obligor would otherwise not be Eligible Accounts Receivable; (h) that are
payable in Dollars; (i) that are not payable from an office outside of the
United States; (j) that are not secured by a letter of credit unless the
Administrative Agent has a prior, perfected security interest in such letter of
credit, (k) not more than 10% of such Accounts Receivable may be from any single
account debtor and (l) that do not arise out of any transaction with a
governmental body, entity or agency.

 

“Eligible Inventory” means with respect to the Borrower or any of its
Subsidiaries, finished goods and work in progress and raw materials owned by the
Borrower or such Subsidiary; provided that Eligible Inventory shall not include
any inventory (i) held on consignment, or not otherwise owned by the Borrower or
such Subsidiary, or of a type no longer sold by the Borrower or such Subsidiary,
(ii) which has been returned by a customer and is damaged or subject to any
legal encumbrance other than Permitted Liens, (iii) which is not in the
possession of the Borrower or such Subsidiary unless (A) the Administrative
Agent has received a waiver from the party in possession of such inventory in
form and substance satisfactory to the Administrative Agent or (B) such
inventory is In-Transit Inventory, (iv) which is held by the Borrower or such
Subsidiary on property leased by the Borrower or a Subsidiary, unless the
Administrative Agent has received a waiver from the lessor of such leased
property and, if any, sublessor thereof in form and substance satisfactory to
the Administrative Agent, (v) as to which (other than with the case of
In-Transit Inventory) appropriate Uniform Commercial Code financing statements
showing the Borrower or such Subsidiary as debtor and the Administrative Agent
as secured party have not been filed in the proper filing office or offices in
order to perfect the Administrative Agent’s security interest therein,
(vi) which has been shipped to a customer of the Borrower or such Subsidiary
regardless of whether such shipment is on a consignment basis, (vii) which,
other than In-Transit Inventory, is not located within the United States of
America, (viii) which the Administrative Agent reasonably deem to be not
marketable, (ix) scrap inventory, held coils (i.e. coils not used for initial
orders) in excess of $1,000,000 at any time, and “Other Inventory” as classified
by the Borrower on its financial statements as of December 31, 2004, or
(x) which has been owned by the Borrower or such Subsidiary for more than one
(1) year.

 

“Environmental Claim” means any written complaint, order, citation, decree,
demand, judgment or written notice actually received by the Borrower or any
Subsidiary from any Person relating to any claim of violation of any of
Environmental Law affecting or relating to any activity or operations at any
time conducted by the Borrower or any Subsidiary, including, without limitation:

 

(i) the existence of any Environmentally Regulated Materials in violation of any
Environmental Law;

 

(ii) the release or threatened release of any Environmentally Regulated
Materials in violation of any Environmental Law;

 

(iii) remediation of any such release; and

 

(iv) any violation of any relevant Environmental Law.

 

55



--------------------------------------------------------------------------------

“Environmental Laws” means any and all laws (as well as obligations, duties and
requirements relating thereto under common law) relating to: (i) noise,
emissions, discharges, spills, releases or threatened releases of pollutants,
contaminants, Environmentally Regulated Materials, materials containing
Environmentally Regulated Materials, or hazardous or toxic materials or wastes
into ambient air, surface water, groundwater, watercourses, publicly or
privately-owned treatment works, drains, sewer systems, wetlands, septic systems
or onto land surface or subsurface strata; (ii) the use, treatment, storage,
disposal, handling, manufacture, processing, distribution, transportation, or
shipment of Environmentally Regulated Materials, materials containing
Environmentally Regulated Materials or hazardous or toxic wastes, material,
products or by-products (or of equipment or apparatus containing Environmentally
Regulated Materials); (iii) pollution or the protection of human health, the
environment or natural resources, or (iv) zoning and land use.

 

“Environmentally Regulated Materials” means (i) hazardous materials, hazardous
wastes, hazardous substances, restricted hazardous wastes, toxic substances,
toxic pollutants, contaminants, pollutants or words of similar import, as used
under Environmental Laws, including but not limited to the following: the
Hazardous Materials Transportation Act, 49 U.S.C. 1801 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. 6901 et seq., the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C. 9601
et seq., the Clean Water Act, 33 U.S.C. 1231 et seq., the Clean Air Act, 42
U.S.C. § 7401 et seq., the Toxic Substances Control Act, 15 U.S.C. 2601 et seq.,
the Safe Drinking Water Act, 42 U.S.C. § 3808 et seq., and the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., and their state and local counterparts or
equivalents; (ii) petroleum and petroleum products including crude oil and an
fractions thereof; (iii) natural gas, synthetic gas and any mixtures thereof;
(iv) radon; (v) any other hazardous, radioactive, toxic or noxious substance,
material, pollutant, or solid, liquid or gaseous waste; and (vi) any substance
that, whether by its nature or its use, is now or hereafter subject to
regulation under any Environmental Law or with respect to which any federal,
state or local Environmental Law or governmental agency requires environmental
investigation, monitoring or remediation.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means, with respect to any Person, any other Person, including
a Subsidiary or other Affiliate of such first Person, that is a member of any
group of organizations within the meaning of Code Sections 414(b), (c), (m) or
(o) of which such first Person is a member.

 

“Eurodollar Business Day” means any Business Day on which dealings in Dollar
deposits are carried on in the London interbank market and on which commercial
Lenders are open for domestic and international business (including dealings in
Dollar deposits) in London, England.

 

“Eurodollar Rate” means, for any Interest Period, the rate per annum determined
by the Administrative Agent with notice to the Lenders by reference to Telerate
Page 3750 as of 11:00 A.M. (London time), on the second Eurodollar Business Day
before the first day of such Interest

 

56



--------------------------------------------------------------------------------

Period. In the event that such rate does not so appear on the Telerate Screen
(or otherwise as aforesaid), the “Eurodollar Rate” for purposes of this
definition shall be the arithmetic average (rounded to five decimal places) of
the offered quotation to first-class banks in the interbank Eurodollar market by
Mizuho Corporate Bank, Ltd. in London for dollar deposits with maturities
comparable to the applicable Interest Period determined as of 11:00 A.M. (London
time) on the second Eurodollar Business Day before the first day of such
Interest Period.

 

“Eurodollar Rate Loan” means any Loan the interest on which is, or is to be, as
the context may require, computed on the basis of the Adjusted Eurodollar Rate.

 

“Event of Default” means any of the events specified in Section 6.01.

 

“Existing Bonds” means the bonds issued pursuant to the Indenture.

 

“Existing Credit Facility” means the Revolving Credit Agreement dated as of
March 10, 1999, among California Steel Industries, Inc., the Lenders named
therein, Bank of America, National Association, as Loan and Collateral Agent,
Bank of America National Trust and Savings Association, as Letter of Credit and
Documentation Agent and BancBoston Robertson Stephens Inc. and NationsBanc
Montgomery Securities LLC as the arrangers, as amended by First Amendment to
Revolving Credit Agreement dated as of April 28, 2000, Second Amendment and
Consent to Revolving Credit Agreement dated as of March 12, 2001, Third
Amendment to Revolving Credit Agreement dated as of June 12, 2001, Fourth
Amendment to Revolving Credit Agreement dated as of September 26, 2001, Fifth
Amendment to Revolving Credit Agreement dated as of March 22, 2002 and Sixth
Amendment to Revolving Credit Agreement dated as of July 14, 2003.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York or, if such rate is not so published for any day that is a
Business Day, the average of quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by such Lender.

 

“Fee Letters” means (i) the Administrative Agent Fee Letter dated as of the date
hereof between the Administrative Agent and the Borrower, (ii) the Arranger Fee
Letter dated as of the date hereof between the Arranger and the Borrower and
(iii) the Upfront Fee Letter dated as of the date hereof between the Arranger
and the Borrower.

 

“Funded Current Liability Percentage” has the meaning ascribed to that term in
Code Section 401(a)(29).

 

“Generally Accepted Accounting Principles” means (i) in the case of the Base
Financial Statements, generally accepted accounting principles at the time of
the issuance of the Base Financial Statements and (ii) in all other cases, the
accounting principles followed in the preparation of the Base Financial
Statements.

 

57



--------------------------------------------------------------------------------

“Governmental Approval” means any authorization, consent, approval, license or
exemption of, registration or filing with, or report or notice to, any
governmental unit.

 

“Governmental Authority” means the government of any federal, state, municipal
or other political subdivision in which the Borrower or any Subsidiary, or any
of their respective properties, is located, and any other government or
political subdivision thereof exercising jurisdiction over the Borrower or any
Subsidiary, or any of their respective properties, including all agencies and
instrumentalities of such governments and political subdivisions.

 

“Guaranty” of any Person means any obligation, contingent or otherwise, of such
Person (i) to pay any Liability of any other Person or to otherwise protect, or
having the practical effect of protecting, the holder of any such Liability
against loss (whether such obligation arises by virtue of such Person being a
partner of a partnership or participant in a joint venture or by agreement to
pay, to keep well, to purchase assets, goods, securities or services or to take
or pay, or otherwise) or (ii) incurred in connection with the issuance by a
third Person of a Guaranty of any Liability of any other Person (whether such
obligation arises by agreement to reimburse or indemnify such third Person or
otherwise). The word “Guarantee” when used as a verb has the correlative
meaning.

 

“Indebtedness” of any Person and whether recourse is secured by or is otherwise
available against all or only a portion of the assets of such Person and whether
or not contingent, but without duplication:

 

(i) every obligation of such Person for money borrowed,

 

(ii) every obligation of such Person evidenced by bonds, debentures, Revolving
Credit Notes or other similar instruments, including obligations incurred in
connection with the acquisition of property, assets or businesses,

 

(iii) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

 

(iv) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),

 

(v) every obligation of such Person under any Capitalized Lease,

 

(vi) every obligation of such Person under any lease (a “synthetic lease”)
treated as an operating lease under generally accepted accounting principles and
as a loan or financing for U.S. income tax purposes,

 

(vii) all sales by such Person of (A) accounts or general intangibles for money
due or to become due, (B) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (C) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or, otherwise, other
than in connection with the disposition of the business operations of such
Person relating thereto or a disposition of defaulted receivables for collection

 

58



--------------------------------------------------------------------------------

and not as a financing arrangement, and together with any obligation of such
Person to pay any discount, interest, fees, indemnities, penalties, recourse,
expenses or other amounts in connection therewith,

 

(viii) every obligation of such Person (an “equity related purchase obligation”)
to purchase, redeem, retire or otherwise acquire for value any shares of capital
stock of any class issued by such Person, any warrants, options or other rights
to acquire any such shares, or any rights measured by the value of such shares,
warrants, options or other rights,

 

(ix) every obligation of -such- Person under any Derivative Contract,

 

(x) every obligation in respect of Indebtedness of any partnership or other
entity to the extent that such Person is liable therefor as a result of such
Person’s ownership interest in such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law, and

 

(xi) every obligation, contingent or otherwise, of such Person guaranteeing, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (i) through (x) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (A) to purchase or pay (or advance or -supply funds for the purchase
of) any security for the payment of such primary obligation, ($) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (C) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with generally accepted
accounting principles, (v) any Capitalized Lease shall be the principal
component of the aggregate of the rentals obligation under such Capitalized
Lease payable over the term thereof that is not subject to termination by the
lessee, (w) any sale of receivables shall be the amount of unrecovered capital
or principal investment of the purchaser (other than the Borrower or any of its
wholly-owned Subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (x) any synthetic lease shall be the
stipulated loss value, termination value or other equivalent amount, (y) any
Derivative Contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such Derivative Contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred and (z) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price.

 

“Indemnified Person” means any Person that is, or at any time was, the
Administrative Agent, an Issuing Bank, the Arranger, the Syndication Agent, a
Lender, an Affiliate of the

 

59



--------------------------------------------------------------------------------

Administrative Agent, any Issuing Bank, Arranger, Syndication Agent or any
Lender or a director, officer, employee or agent of any such Person.

 

“Indenture” means the Indenture dated as of March 22, 2004 by and between the
Borrower and U.S. Bank, National Association.

 

“Information” means data, certificates, reports, statements (including financial
statements), opinions of counsel, documents and other information.

 

“Intellectual Property” means (i) (A) patents and patent rights, (B) trademarks,
trademark rights, trade names, trade name rights, corporate names, business
names, trade styles, service marks, logos and general intangibles of like nature
and (C) copyrights, in each case whether registered, unregistered or under
pending registration and, in the case of any such that are registered or under
pending registration, whether registered or under pending registration under the
laws of the United States or any other country, (ii) reissues, continuations,
continuations-in-part and extensions of any Intellectual Property referred to in
clause (i), and (iii) rights relating to any Intellectual Property referred to
in clause (i) or (ii), including rights under applications (whether pending
under the laws of the United States or any other country) or licenses relating
thereto.

 

“Interest Payment Date” means (i) in the case of the Base Rate Loan, the first
day of March, June, September and December of each year and (ii) in the case of
the Eurodollar Rate Loans, the last day of each relevant interest period and, in
the case of any interest period longer than three (3) months, on each successive
date three (3) months after the first day of such interest period.

 

“Interest Period” means a period commencing, in the case of the first Interest
Period applicable to a Eurodollar Rate Loan, on the date of the making of, or
conversion into, such Loan, and, in the case of each subsequent, successive
Interest Period applicable thereto, on the last day of the immediately preceding
Interest Period, and ending, depending on the Type of Loan, in the case of
Eurodollar Interest Periods, on the same day in the first, second, third or
sixth calendar month thereafter, except that (i) any Interest Period that would
otherwise end on a day that is not a Business Day or, in the case of a
Eurodollar Interest Period, a Eurodollar Business Day shall be extended to the
next succeeding Business Day or Eurodollar Business Day, as the case may be,
unless, in the case of a Eurodollar Interest Period, such Eurodollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Eurodollar Business Day and (ii) any Eurodollar
Interest Period that begins on the last Eurodollar Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month in which such Interest Period ends) shall end on the last
Eurodollar Business Day of a calendar month. “Eurodollar Interest Period” mean
an Interest Period applicable to Eurodollar Rate Loans.

 

“In-Transit Inventory” means raw materials owned by the Borrower or any of its
Subsidiaries (collectively “inventory”), which otherwise qualifies as Eligible
Inventory and (i) all title documents relating to which have been consigned
(endorsed) to the Administrative Agent in a manner reasonably acceptable to the
Administrative Agent, (ii) the Administrative Agent or an Approved Customs
Broker which is party to an effective Customs Agent Agreement is in

 

60



--------------------------------------------------------------------------------

possession of all documents of title relating to such inventory and (iii) such
inventory is insured with financially sound and reputable insurance companies
against at least such risks and in at least such amounts as is customarily
maintained by similar businesses in the industry, or as may be required by
Applicable Law.

 

“Inventory” has the meaning ascribed to such term in the Security Agreement.

 

“Investment” means all expenditures made and all liabilities incurred
(contingently or otherwise) for the acquisition of stock or Indebtedness of, or
for loans, advances, capital contributions or transfers of property to, or in
respect of any guaranties (or other commitments as described under
Indebtedness), or obligations of, any Person. In determining the aggregate
amount of Investments outstanding at any particular time: (i) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (ii) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(iii) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (iv) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (ii) may be
deducted when paid; and (v) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 

“Issuing Bank” means the Primary Issuing Bank or the Alternate Issuing Bank, as
the context may require.

 

“Issuing Bank’s Office” means (i) the Primary Issuing Bank’s office located at
350 S. Grand Avenue, Suite 1500, Los Angeles, California 90071 or at such other
location as the Primary Issuing Bank may designate from time to time, or
(ii) the Alternate Issuing Bank’s office located at One Front Street, 21st
Floor, San Francisco, California 94111 or at such other location as the
Alternate Issuing Bank may designate from time to time, as the context may
require.

 

“Lender” means (i) any Person listed on the signature pages hereof following the
Administrative Agent and (ii) any Person that has been assigned any or all of
the rights or obligations of a Lender pursuant to Section 9.10(a).

 

“Lending Office” of any Lender means (i) the branch or office of such Lender set
forth below such Lender’s name under the heading “Lending Office” on Annex A or,
in the case of a Lender that becomes a Lender pursuant to an assignment, the
branch or office of such Lender set forth under the heading “Lending Office” in
the Notice of Assignment given to the Borrower and the Administrative Agent with
respect to such assignment or (ii) such other branch or office of such Lender
designated by such Lender from time to time as the branch or office at which its
Base Rate Loans are to be made or maintained. Each Lender may from time to time
designate separate Lending Offices for its Base Rate Loans, in which case all
references to the Lending Office of such Lender shall be deemed to refer to
either or both of such offices, as the context may require.

 

61



--------------------------------------------------------------------------------

“Letter of Credit” has the meaning ascribed thereto in Section 1.07(a).

 

“Letter of Credit Administration Fee” has the meaning ascribed thereto in
Section 1.08(c)(ii).

 

“Letter of Credit Application” has the meaning ascribed thereto in
Section 1.07(a).

 

“Letter of Credit Fee” has the meaning ascribed thereto in Section 1.08.

 

“Letter of Credit Fronting Fee” has the meaning ascribed thereto in
Section 1.08(c)(ii).

 

“Letter of Credit Participation” has the meaning ascribed thereto in
Section 1.07(a).

 

“Leverage Ratio” means, as of the last day of and for any quarter, the ratio of
daily average of Consolidated Funded Indebtedness for the four consecutive
fiscal quarters ending with such quarter to Consolidated EBITDA for the four
consecutive fiscal quarters ending with such quarter.

 

“Liability” of any Person means (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, whether arising under Contract, Applicable Law, or
otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

 

“Lien” means, with respect to any property or asset (or any income or profits
therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by Contract, operation of law, legal process or
otherwise) (i) any mortgage, lien, pledge, attachment, levy or other security
interest of any kind thereupon or in respect thereof or (ii) any other
arrangement, express or implied, under which the same is subordinated,
transferred, sequestered or otherwise identified so as to subject the same to,
or make the same available for, the payment or performance of any Liability in
priority to the payment of the ordinary, unsecured creditors of such Person. For
the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any asset that it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

 

“Loan” means any amount advanced by a Lender pursuant to Section 1.01.

 

“Loan Document Related Claim” means any claim (whether civil, criminal or
administrative and whether sounding in tort, contract or otherwise) in any way
arising out of, related to, or connected with, the Loan Documents or the
relationships established thereunder, whether such claim arises or is asserted
before or after the Agreement Date or before or after the Repayment Date.

 

“Loan Document Representation and Warranty” means any “Representation and
Warranty” as defined in any Loan Document and any other representation or
warranty made or deemed made under any Loan Document.

 

62



--------------------------------------------------------------------------------

“Loan Documents” means (i) this Agreement, the Notes, the Security Agreement,
the Fee Letters, the Customs Agent Agreement and the Agency Account Agreement;
and (ii) all other agreements, documents and instruments relating to, arising
out of, or in any way connected with (A) any agreement, document or instrument
referred to in clause (i), (B) any other agreement, document or instrument
referred to in this clause (ii) or (C) any of the transactions contemplated by
any agreement, document or instrument referred to in clause (i) or in this
clause (ii).

 

“Local Accounts” has the meaning ascribed to such term in Section 3.21(a).

 

“Majority Lenders” means, at any time, Lenders having at least 51% of the Loans
outstanding or, if there are no Loans outstanding, having at least 51% of the
aggregate amount of the Commitments.

 

“Margin Stock” means “margin stock” as defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower, (b) the ability of
the Borrower to perform any of its obligations under the Loan Documents, (c) the
rights of or benefits available to any Lender party under, or the validity or
enforceability of, the Loan Documents or (d) the lien on the Collateral granted
by the Loan Documents.

 

“Maturity Date” means September 29, 2010.

 

“Maximum Drawing Amount” means the maximum aggregate amount that the
beneficiaries may at any time draw under outstanding Letter of Credit, as such
aggregate amount may be reduced from time to time pursuant to the terms of the
Letters of Credit.

 

“Maximum Permissible Rate” means, with respect to interest payable on any
amount, the rate of interest on such amount that, if exceeded, could, under
Applicable Law, result in (i) civil or criminal penalties being imposed on the
payee or (ii) the payee’s being unable to enforce payment of (or, if collected,
to retain) all or any part of such amount or the interest payable thereon.

 

“Multiemployer Plan” shall mean (i) any plan, as defined in Section 4001(a)(3)
of ERISA, which is maintained or contributed to (or to which there is an
obligation to contribute to) by the Borrower or any Subsidiary or an ERISA
Affiliate and that is subject to Title IV of ERISA, and (ii) each such plan,
which during the five-year period immediately following the latest date on which
the Borrower, it Subsidiary or an ERISA Affiliate maintained, contributed to or
had an obligation to contribute, if, for purposes of this clause (ii), the
Borrower, any Subsidiary or any ERISA Affiliate could currently incur any
liability under such plan.

 

“Net Book Value” means at the relevant time of reference thereto, the net book
value of Eligible Inventory determined on a first-in first-out basis and at
lower of cost or market. The “cost” of any Eligible Inventory shall be the
lesser of (a) the calculated cost of purchases, as determined from invoices
received by the Borrower or any of its Subsidiaries, or from the Borrower’s or
such Subsidiary’s purchase journal or stock ledger (based upon the Borrower’s
accounting practices, disclosed to the Administrative Agent and in effect on the
date hereof or, if

 

63



--------------------------------------------------------------------------------

hereafter modified, modified in accordance with Generally Accepted Accounting
Principles and disclosed to the Administrative Agent prior to such modification)
and (b) the lowest ticketed or promoted price at which such Eligible Inventory
is offered to the public, after all mark-downs (whether or not such price is
then reflected in the accounting system of the Borrower or such Subsidiary).
“Cost” does not include inventory capitalization costs or, to the extent not yet
paid for, other non-purchase price charges (such as freight) used in the
Borrower’s or such Subsidiary’s calculations of the cost of goods sold.

 

“Non-US Bank” means a Person that is not a United States Person and that is not
described in Section 881(c)(3) of the Code.

 

“Note” means any promissory note in the form of Exhibit A.

 

“Notice of Assignment” means any notice to the Borrower and the Administrative
Agent with respect to an assignment pursuant to Section 9.10(a) in the form of
Schedule 9.10(a).

 

“Obligations” means all obligations of every nature of each of the Borrower and
its Subsidiaries from time to time owed to the Administrative Agent, the Issuing
Banks, the Lenders or any of them under the Loan Documents, whether for
principal, interest, fees, expenses, indemnifications or otherwise.

 

“Payment Date” means the first day of March, June, September and December of
each year.

 

“Pay-Off Letter” means the payoff letter in form and substance reasonably
satisfactory to the Administrative Agent, from BofA indicating the amount of the
outstanding obligations of the Borrower and its Subsidiaries under the Existing
Credit Facility, to be discharged on the date hereof and an acknowledgement from
BofA that upon receipt of funds it will forthwith execute and deliver to the
Administrative Agent for filing all termination statements and take such other
actions as may be necessary to discharge the security interests granted by the
Borrower or any of its Subsidiaries in favor of BofA.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Lien” means (i) with respect to any asset that does not constitute
Collateral, (A) any Lien securing and only securing the obligations of the
Borrower under the Loan Documents, (B) any Lien securing a tax, assessment or
other governmental charge or levy or the claim of a materialman, mechanic,
carrier, warehouseman or landlord for labor, materials, supplies or rentals
incurred in the ordinary course of business, in existence less than 120 days
from the date of creation thereof, but only if payment thereof shall not at the
time be required to be made in accordance with Section 4.01(e) and foreclosure,
distraint, sale or other similar proceedings shall not have been commenced;
(C) any Lien on the properties and assets of a Subsidiary of the Borrower
securing an obligation owing to the Borrower; (D) any Lien consisting of a
deposit or pledge made in the ordinary course of business in connection with, or
to secure payment of, obligations under worker’s compensation, unemployment
insurance or similar legislation; (E) any Lien arising pursuant to an order of
attachment, distraint or similar legal process arising in connection with legal
proceedings, but only if and so long as the execution or other enforcement
thereof is not unstayed for more than 20 days; (F) any Lien in

 

64



--------------------------------------------------------------------------------

existence on the Agreement Date to the extent set forth on Schedule 4.08(a), and
any extensions, renewals or replacements thereof which are, in each case, on
terms and conditions no less favorable to the Borrower and the interest of the
Administrative Agent and the Lenders, but only, in the case of each such Lien,
to the extent it secures an obligation outstanding on the Agreement Date to the
extent set forth on such Schedule; (G) any Lien constituting a renewal,
extension or replacement of a Lien constituting a Permitted Lien by virtue of
clause (F) or (G) of this definition, but only if (1) at the time such Lien is
granted and immediately after giving effect thereto, no Default would exist,
(2) such Lien is limited to all or a part of the property or asset that was
subject to the Lien so renewed, extended or replaced and to fixed improvements
thereafter erected on such property or asset, (3) the principal amount of the
obligations secured by such Lien does not exceed the principal amount of the
obligations secured by the Lien so renewed, extended or replaced and (4) the
obligations secured by such Lien bear interest at a rate per annum not exceeding
the rate borne by the obligations secured by the Lien so renewed, extended or
replaced except for any increase that is commercially reasonable at the time of
such increase; (H) purchase money security interests in or purchase money
mortgages on real or personal property acquired after the date hereof to secure
Indebtedness of the type and amount permitted by Section 4.06(c), incurred in
connection with the acquisition of such property, which security interests or
mortgages cover only the Indebtedness incurred solely for the purpose of
financing the acquisition of such real or personal property so acquired;
(I) liens on assets other than Inventory or Accounts Receivable which are
pledged to secure Indebtedness of the type and amount permitted by
Section 4.06(e); (J) encumbrances on real estate owned or leased by the Borrower
or any of its Subsidiaries consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under lease to
which the Borrower or a Subsidiary is a party, and other minor liens or
encumbrances none of which in the opinion of the Borrower interferes with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, which defects do not individually or in the
aggregate have a Material Adverse Effect and (ii) with respect to any asset that
constitutes Collateral, (A) Liens in favor of the Administrative Agent for the
benefit of the Principals under and as defined in the Security Agreement,
(B) Liens to secure the Indebtedness permitted by Section 4.06(f) and which are
subordinated to all Liens securing the Obligations, on terms and conditions
satisfactory to the Administrative Agent and (C) Liens existing on the Agreement
Date to the extent set forth on Schedule 4.08(b), provided, however, that such
Liens shall be terminated no later than October 30, 2005.

 

“Person” means any individual, sole proprietorship, corporation, partnership,
trust, unincorporated organization, mutual company, joint stock company, estate,
union, employee organization, government or any agency or political subdivision
thereof or, for the purpose of the definition of “ERISA Affiliate”, any trade or
business.

 

“Plan” shall mean (i) any single-employer plan, as defined in
Section 4001(a)(15) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute to by), the Borrower or any
Subsidiary or an ERISA Affiliate and that is subject to Title IV of ERISA, and
(ii) each such plan, which during the five-year period immediately following the
latest date on which the Parent, any Subsidiary or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute, if, for purposes
of this clause (ii), the Borrower, any Subsidiary or any ERISA Affiliate could
currently is reasonably likely to incur any liability under such plan.

 

65



--------------------------------------------------------------------------------

“Post-Default Rate” means the rate otherwise applicable under Section 1.03(a)
plus 2%.

 

“Primary Issuing Bank” means Mizuho Corporate Bank, Ltd., as an issuing bank
under the Loan Documents.

 

“Prime Rate” means the variable rate of interest per annum established by the
Mizuho Corporate Bank, Ltd. (“Mizuho”) from time to time as its United States
“prime rate”. Such “prime rate” is set by Mizuho as a general reference rate of
interest, taking into account such factors as Mizuho may deem appropriate, it
being understood that many of Mizuho’s commercial or other loans are priced in
relation to such rate, that it is not necessarily the lowest or best rate
actually charged to any customer and that Mizuho may make various commercial or
other loans at rates of interest having no relationship to such rate. For
purposes of this Agreement, the Prime Rate shall change whenever such “prime
rate” changes, and each change in the Prime Rate shall be effective as of the
opening of business on the date established as the effective date of any change
in such “prime rate”.

 

“Prohibited Transaction” means any transaction that is prohibited under Code
Section 4975 or ERISA Section 406 and not exempt under Code Section 4975 or
ERISA Section 408.

 

“Receivables Account” has the meaning ascribed to such term in Section 3.21(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Regulatory Change” means any Applicable Law, interpretation, directive, request
or guideline (whether or not having the force of law), or any change therein or
in the administration or enforcement thereof, that becomes effective or is
implemented or first required or expected to be complied with after the
Agreement Date, whether the same is (i) the result of an enactment by a
government or any agency or political subdivision thereof, a determination of a
court or regulatory authority, or otherwise or (ii) enacted, adopted, issued or
proposed before or after the Agreement Date, including any such that imposes,
increases or modifies any Tax, reserve requirement, insurance charge, special
deposit requirement, assessment or capital adequacy requirement, but excluding
any such that imposes, increases or modifies any income or franchise tax imposed
upon a Lender by any jurisdiction (or any political subdivision thereof) in
which such Lender or any of its Lending Offices is located.

 

“Reimbursement Obligation” means the Borrower’s obligation to reimburse the
Issuing Bank and the Lenders on account of any drawing under any Letter of
Credit as provided in Section 1.07(b).

 

“Repayment Date” means the later of (i) the termination of the Commitments
(whether as a result of the occurrence of the Maturity Date, reduction to zero
pursuant to Section 1.08(b) or termination pursuant to Section 6.02), (ii) the
payment in full of the Loans, Reimbursement Obligations and all other amounts
payable or accrued hereunder and (iii) the termination of all Letters of Credit.

 

66



--------------------------------------------------------------------------------

“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Plan that is subject to Title IV of ERISA. means, with respect to
any Benefit Plan of any Person, (i) the occurrence of any of the events set
forth in ERISA Sections 4043(b) (other than a Reportable Event as to which the
provision of thirty (30) days’ notice to the PBGC is waived under applicable
regulations), 4068(f) or 4063(a) or the regulations thereunder with respect to
such Benefit Plan, (ii) any event requiring such Person or any of its ERISA
Affiliates to provide security to such Benefit Plan under Code
Section 401(a)(29) or (iii) any failure to make a payment required by Code
Section 412(m) with respect to such Benefit Plan.

 

“Representation and Warranty” means any representation or warranty made pursuant
to or under (i) Section 2.02, Article 3, Section 5.02 or any other provision of
this Agreement or (ii) any amendment to, or waiver of rights under, this
Agreement, whether or not, in the case of any representation or warranty
referred to in clause (i) or (ii) of this definition (except, in each case, to
the extent otherwise expressly provided), the information that is the subject
matter thereof is within the knowledge of the borrower.

 

“Required Lenders” means, at any time, Lenders having more than 66 2/3 % of the
Loans outstanding or, if there are no Loans outstanding, more than 66 2/3 % of
the aggregate amount of the Commitments.

 

“Reserve Requirement” means, at any time, the then current maximum rate for
which reserves (including any marginal, supplemental or emergency reserve) are
required to be maintained under Regulation D by member Lenders of the Federal
Reserve System in New York City with deposits exceeding five billion Dollars
against “Eurocurrency liabilities”, as that term is used in Regulation D. The
Adjusted Eurodollar Rates shall be adjusted automatically on and as of the
effective date of any change in the applicable Reserve Requirement.

 

“Sale and Lease-Back Transaction” means any arrangement, directly or indirectly,
with any person whereby the Borrower or any Subsidiary of the Borrower shall
sell or transfer any property, real or personal, used or useful in its business,
whether now owned or hereafter acquired, and thereafter rent or lease such
property or other property which it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

 

“Secured Party” has the meaning ascribed to such term in the Security Agreement.

 

“Security Agreement” means the Security Agreement dated as of the date hereof
between the Administrative Agent and the Borrower, in the form of Exhibit C.

 

“Security Interest” means the Liens created, or purported to be created, by the
Loan Documents.

 

“Subsidiary” means, with respect to any Person, any other Person (i) securities
of which having ordinary voting power to elect a majority of the board of
directors (or other persons having similar functions) or (ii) other ownership
interests of which ordinarily constituting a majority voting interest, are at
the time, directly or indirectly, owned or controlled by such first Person, or
by one or more of its Subsidiaries, or by such first Person and one or more of
its Subsidiaries; unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

 

67



--------------------------------------------------------------------------------

“Syndication Agent” means The Bank of Tokyo-Mitsubishi, Ltd.

 

“Tax” means any Federal, State or foreign tax, assessment or other governmental
charge or levy (including any withholding tax) upon a Person or upon its assets,
revenues, income or profits.

 

“Termination and Release Documents” means, collectively, (i) Pay-Off Letter,
(ii) UCC-3 termination statements terminating each financing statement filed
against the Borrower to perfect security interests in collateral securing the
Borrower’s obligations under the Existing Credit Facility and (iii) termination
of all “Customs Agent Agreements” as defined in the Existing Credit Facility.

 

“Termination Event” means, with respect to any Plan, (i) any Reportable Event
with respect to such Plan, (ii) the termination of such Plan, or the filing of a
notice of intent to terminate such Plan, or the treatment of any amendment to
such Plan as a termination under ERISA Section 4041(c), (iii) the institution of
proceedings to terminate such Plan under ERISA Section 4042 or (iv) the
appointment of a trustee to administer such Plan under ERISA Section 4042.

 

“Total Commitment” means the sum of the Commitments of the Lenders, as in effect
from time to time.

 

“Type” means, with respect to Loans, any of the following, each of which shall
be deemed to be a different “Type” of Loan: Base Rate Loans, Eurodollar Rate
Loans having a one-month Interest Period, Eurodollar Rate Loans having a
two-month Interest Period, Eurodollar Rate Loans having a three-month Interest
Period and Eurodollar Rate Loans having a six-month Interest Period. Any
Eurodollar Rate Loan having an Interest Period with a duration that differs from
the duration specified for a Type of Eurodollar Rate Loan, as the case may be,
listed above solely as a result of the operation of clauses (i) and (ii) of the
definition of “Interest Period” shall be deemed to be a Loan of such
above-listed Type notwithstanding such difference in duration of Interest
Periods.

 

“Unfunded Benefit Liabilities” means, with respect to any Plan at any time, the
amount of unfunded benefit liabilities of such Plan at such time as determined
under ERISA Section 4001(a)(18).

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the market value of all plan assets allocable to
such liabilities under Title IV of ERISA (excluding any accrued but unpaid
contribution).

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

 

“Uniform Customs” means with respect to any Letter of Credit, the Uniform
Customs and Practice for Documentary Credits (1993 Revision), International
Chamber of Commerce

 

68



--------------------------------------------------------------------------------

Publication No. 500 or any successor version thereto adopted by the Issuing Bank
in the ordinary course of its business as letter of credit issuer and in effect
at the time of issuance of such Letter of Credit.

 

“Unpaid Reimbursement Obligation” means any Reimbursement Obligation for which
the Borrower has not reimbursed the Issuing Bank and the Lenders on the date
specified in, and in accordance with, Section 1.07(b)

 

(b) Other Definitional Provisions. (i) Except as otherwise specified herein, all
references herein (A) to any Person shall be deemed to include such Person’s
successors and assigns, (B) to any Applicable Law defined or referred to herein
shall be deemed references to such Applicable Law or any successor Applicable
Law as the same may have been or may be amended or supplemented from time to
time and (C) to any Loan Document or Contract defined or referred to herein
shall be deemed references to such Loan Document or Contract (and, in the case
of any Note or other instrument, any instrument issued in substitution therefor)
as the terms thereof may have been or may be amended, supplemented, waived or
otherwise modified from time to time.

 

(ii) When used in this Agreement, the words “herein”, “hereof” and “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any provision of this Agreement, and the words “Article”, “Section”, “Annex”,
“Schedule” and “Exhibit” shall refer to Articles and Sections of, and Annexes,
Schedules and Exhibits to, this Agreement unless otherwise specified.

 

(iii) Whenever the context so requires, the neuter gender includes the masculine
or feminine, the masculine gender includes the feminine, and the singular number
includes the plural, and vice versa.

 

(iv) Any item or list of items set forth following the word “including”,
“include” or “includes” is set forth only for the purpose of indicating that,
regardless of whatever other items are in the category in which such item or
items are “included”, such item or items are in such category, and shall not be
construed as indicating that the items in the category in which such item or
items are “included” are limited to such items or to items similar to such
items.

 

(v) Each authorization in favor of the Administrative Agent, the Issuing Banks,
the Lenders or any other Person granted by or pursuant to the Loan Documents
shall be deemed to be irrevocable and coupled with an interest.

 

(vi) Except as otherwise specified herein, all references herein to the
Administrative Agent, any Lender or the Borrower shall be deemed to refer to
such Person however designated in Loan Documents, so that (A) a reference to
rights or duties of the Administrative Agent under the Loan Documents shall be
deemed to include the rights or duties of such Person as the Secured Party under
the Security Agreements (B) a reference to costs incurred by a Lender in
connection with the Loan Documents shall be deemed to include costs incurred by
such Person as or as a Principal under the Security

 

69



--------------------------------------------------------------------------------

Agreements and (C) a reference to the obligations of the Borrower under the Loan
Documents shall be deemed to include the obligations of such Person as the
Pledgor under the Security Agreement.

 

(vii) Except as otherwise specified therein, all terms defined in this Agreement
shall have the meanings herein ascribed to them when used in the Notes or any
certificate, opinion or other document delivered pursuant hereto or thereto.

 

Section 10.02 Accounting Matters. Unless otherwise specified herein, all
accounting determinations hereunder and all computations utilized by the
Borrower in complying with the covenants contained herein shall be made, all
accounting terms used herein shall be interpreted, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with
Generally Accepted Accounting Principles, except, in the case of such financial
statements, for departures from Generally Accepted Accounting Principles that
may from time to time be approved in writing by the independent certified public
accountants who are at the time, in accordance with Section 5.01(b), reporting
on the Borrower’s financial statements.

 

Section 10.03 Representations and Warranties. All Representations and Warranties
shall be deemed made (a) in the case of any Representation and Warranty
contained in this Agreement at the time of its initial execution and delivery,
at and as of the Agreement Date, (b) in the case of any Representation and
Warranty contained in this Agreement or any other document at the time any Loan
is made, at and as of such time and (c) in the case of any particular
Representation and Warranty, wherever contained, at such other time or times as
such Representation and Warranty is made or deemed made in accordance with the
provisions of this Agreement or the document pursuant to, under or in connection
with which such Representation and Warranty is made or deemed made.

 

Section 10.04 Captions. Captions to Articles, Sections and subsections of, and
Annexes, Schedules and Exhibits to, this Agreement are included for convenience
of reference only and shall not constitute a part of this Agreement for any
other purpose or in any way affect the meaning or construction of any provision
of this Agreement.

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers all as of the Agreement Date.

 

CALIFORNIA STEEL INDUSTRIES, INC.,
as Borrower

By

 

/s/ Masakazu Kurushima

Name:

 

Masakazu Kurushima

Title:

 

President and CEO

By

 

/s/ Ricardo Bernardes

Name:

 

Ricardo Bernardes

Title:

 

Exec. Vice President and CFO

MIZUHO CORPORATE BANK, LTD.,
as Administrative Agent, Primary Issuing Bank and Arranger

By

 

/s/ Shinji Yamada

Name:

 

Shinji Yamada

Title:

 

Joint General Manager

THE BANK OF TOKYO-MITSUBISHI, LTD.,
as Syndication Agent

By

 

/s/ Kazunori Kano

Name:

 

Kazunori Kano

Title:

  Deputy General Manager WELLS FARGO BANK, N.A., as Alternate Issuing Bank

By

 

/s/ John Cate

Name:

 

John Cate

Title:

  Vice President



--------------------------------------------------------------------------------

LENDERS: MIZUHO CORPORATE BANK, LTD.

By

 

/s/ Shinji Yamada

Name:

 

Shinji Yamada

Title:

 

Joint General Manager

THE BANK OF TOKYO-MITSUBISHI, LTD.

By

 

/s/ Kazunori Kano

Name:

 

Kazunori Kano

Title:

 

Deputy General Manager

CITIBANK (WEST), FSB

By

 

/s/ Steven F. Larsen

Name:

 

Steven F. Larsen

Title:

 

Vice President

WELLS FARGO BANK, N.A.

By

 

/s/ John Cate

Name:

 

John Cate

Title:

 

Vice President